Exhibit 10.36

 

EXECUTION VERSION

AMENDMENT NO. 2 TO

CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as of
February 28, 2014, by and among TELECOMMUNICATION SYSTEMS, INC., a Maryland
corporation (“TCS”), SOLVERN INNOVATIONS, INC., a Maryland corporation
(“Solvern”), NETWORKS IN MOTION, INC., a Delaware corporation (“NIM”), MICRODATA
GIS, INC., a Vermont corporation (“microDATA GIS”), MICRODATA, LLC, a Maryland
limited liability company (“microDATA LLC”), NEXTGEN COMMUNICATIONS, INC., a
Maryland corporation (“NextGen,” and together with TCS, Solvern, NIM, microDATA
GIS, and microDATA LLC, jointly and severally, individually and collectively,
referred to as the “Borrower”), the several banks and other financial
institutions or entities parties hereto as lenders hereunder (each a “Lender”
and collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and
the Swingline Lender, and SILICON VALLEY BANK (“SVB”), as administrative agent
and collateral agent for the Lenders (in such capacity, the “Administrative
Agent”). Capitalized terms used but not defined in this Amendment shall have the
meanings given to them in the Credit Agreement (as defined below).

BACKGROUND

 

WHEREAS,

  

the parties hereto are parties to that certain Credit Agreement dated June 25,
2013 as amended by Amendment No. 1 to Credit Agreement dated as of July 29, 2013
(as it may be further amended, restated, supplemented, and modified from time to
time, the “Credit Agreement”);

 

 

WHEREAS,

  

the Lenders have extended credit to the Borrower for the purposes permitted in
the Credit Agreement;

 

 

WHEREAS,

  

the Loan Parties have requested that the Lenders modify certain of the
provisions of the Credit Agreement as more fully set forth in this Amendment;
and

 

 

WHEREAS,

  

subject to the representations and warranties of the Loan Parties in this
Amendment and the Loan Documents and the terms and conditions set forth in this
Amendment, the Lenders are willing to so amend the Credit Agreement.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound, the parties hereto agree as follows:

AGREEMENT

1. Amendments to Credit Agreement.

1.1

Third Recital to Credit Agreement. The third recital to the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $130,000,000, consisting of (i) a term A loan
facility in the aggregate principal amount of $56,500,000 and (ii) a delayed
draw term loan facility in the aggregate principal amount of $43,500,000,
available to be drawn as set forth in Sections 2.1(b), 4.16 and 5.3 hereof, and
(iii) a revolving loan facility in an aggregate principal amount of up to
$30,000,000, (iv) a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility); and (v) a
swingline sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility);”

1.2

Section 1.1. The definition of “Cash Equivalents” in Section 1.1 of the Credit
Agreement is hereby amended by (i) the deletion of “or” immediately before
clause (h) therein, and (ii) the deletion of the “.” at the end thereof and the
insertion of the following new language in lieu thereof:

“; or (i) other than for the purposes of Section 7.23, any of the foregoing set
forth in clauses (a) through (h) above, without giving effect to any maturities
or ratings specified above, and floating rate securities, asset backed
securities, corporate bonds, including Eurodollar issues of U.S. corporations
and U.S. dollar denominated issues of foreign corporations, obligations of
states and municipalities, and collateralized mortgage obligations issued by the
United States government or any agency thereof and backed by the full faith and
credit of the United States government, in each case with respect to any
investments under this clause (i), only to the extent such investments are made
in accordance with TCS’ investment policy in effect on the Closing Date attached
hereto as Exhibit M.”

--------------------------------------------------------------------------------

1.3

Section 1.1. The definition of “Consolidated Senior Leverage Ratio” in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

““Consolidated Senior Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Senior Indebtedness on such day, to (b) Consolidated
EBITDA for such period (which Consolidated Senior Leverage Ratio shall, for all
purposes herein (including, without limitation, this financial covenant,
Permitted Acquisitions, Excess Cash Flow and calculation of the Applicable
Margin), be calculated at all times prior to the termination of the Delayed Draw
Term Loan Commitments to give pro forma effect as if the Delayed Draw Term Loans
had been fully drawn (less (i) the amount of any principal amortization of the
Delayed Draw Term Loans made after the funding thereof, and (ii) the amount of
cash repayments, purchases or redemptions of the 2014 Convertible Unsecured
Notes made by the Loan Parties after the Closing Date pursuant to Section 7.6(i)
that were not contemporaneously (or within five (5) Business Days) refinanced
with the proceeds of the 2014 Note Refinancing Delayed Draw Term Loans). For the
avoidance of doubt, all Capital Lease Obligations shall be included in
Consolidated Senior Indebtedness for purposes of calculating the Consolidated
Senior Leverage Ratio.”

1.4

Section 1.1. The definition of “Excess Cash Flow” in Section 1.1 of the Credit
Agreement is hereby amended by the deletion of the “.” at the end thereof and
the insertion of the following language in lieu thereof:

“, plus (f) the aggregate amount of mandatory prepayments of the Term Loans
pursuant to Section 2.12(c) during such fiscal year from the proceeds of
Permitted Patent Sales.”

1.5

Section 1.1. The definition of “Liquidity” in Section 1.1 of the Credit
Agreement is hereby amended by deleting the word “SVB” therein and inserting
“any Lender” in lieu thereof.

1.6

Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following definitions in alphabetical sequence therein reading
as follows:

““2014 Note Refinancing Delayed Draw Term Loans”: as defined in Section 2.1(b).

“Foreign Patents”: the patents set forth on Schedule 1.1B hereto.

“Mapped to Products Patents”: the patents set forth on Schedule 1.1C hereto.

“Not Mapped to Products Patents”: the patents set forth on Schedule 1.1D hereto.

“Reimbursement Delayed Draw Term Loans”: as defined in Section 2.1(b).

“Second Amendment Effective Date”: February 28, 2014.”

1.7

Section 2.1(b). Section 2.1(b) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) Delayed Draw Term Commitments. Subject to the terms and conditions hereof,
each Delayed Draw Term Lender severally agrees to make (i) Delayed Draw Term
Loans to the Borrowers during the period commencing on the Closing Date and
ending on the earlier of (A) November 8, 2014 and (B) the date on which the 2014
Convertible Unsecured Notes are paid in full, the proceeds of which Delayed Draw
Term Loans shall be used by the Borrowers solely to refinance the 2014
Convertible Unsecured Notes contemporaneously with (or within five (5) Business
Days thereafter) the repayment, purchase or redemption thereof by the Loan
Parties and to pay related fees and expenses (such Delayed Draw Term Loans are
referred to herein as “2014 Note Refinancing Delayed Draw Term Loans”) and
(ii) Delayed Draw Term Loans to the Borrowers during the period commencing on
March 31, 2015 and ending on April 30, 2015, the proceeds of which Delayed Draw
Term Loans shall be used by the Borrowers solely to reimburse, on a dollar for
dollar basis, the Loan Parties for prior cash repayments, purchases or
redemptions of the 2014 Convertible Unsecured Notes made by the Loan Parties
after Closing Date pursuant to Section 7.6(i) that were not contemporaneously
(or within five (5) Business Days) refinanced with the proceeds of the 2014 Note
Refinancing Delayed Draw Term Loans and not otherwise previously refinanced with
the proceeds of the Delayed Draw Term Loans, and to pay related fees and
expenses (such Delayed Draw Term Loans are referred to herein as “Reimbursement
Delayed Draw Term Loans”). The aggregate principal amount of all Delayed Draw
Term Loans made by each Delayed Draw Term Lender shall not exceed the Delayed
Draw Term Commitment of such Lender. The aggregate principal amount of all
Reimbursement Delayed Draw Term Loans made by all Delayed Draw Term Lenders
shall not exceed $18,938,000. With respect to the Reimbursement Delayed Draw
Term Loans, for purposes of Section 5.3(c) the Lenders shall have received
evidence satisfactory to the Lenders of the Borrower’s compliance with the
Consolidated Senior Leverage Ratio, calculated on a pro forma basis after giving
effect to the funding of the Delayed Draw Term Loans, for the fiscal quarter
ending March 31, 2015 less 0.25x. The Delayed Draw Term Loans may be drawn in up
to five (5) separate draws of not less than $5,000,000 each; provided that the
Reimbursement Delayed Draw Term Loans only may be drawn in one single draw.
Delayed Draw Term Loans may from time to time be Eurodollar Loans or ABR Loans,
as determined by the Borrowers and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.13.”

2

--------------------------------------------------------------------------------

1.8

Section 2.12(c). Section 2.12(c) of the Credit Agreement is hereby amended by
the addition of the following language at the end thereof:

“If any Group Member shall receive Net Cash Proceeds from any Permitted Patent
Sale, (i) at any time at which the Consolidated Senior Leverage Ratio for the
most recently ended fiscal quarter is equal to or greater than 3.00x, 50% such
Net Cash Proceeds shall be applied within five (5) Business Days after receipt
thereof toward the prepayment of the Term Loans and other amounts as set forth
in Section 2.12(e), or (ii) at any time at which the Consolidated Senior
Leverage Ratio for the most recently ended fiscal quarter is equal to or greater
than 2.00x but less than 3.00x, 25% such Net Cash Proceeds shall be applied
within five (5) Business Days after receipt thereof toward the prepayment of the
Term Loans and other amounts as set forth in Section 2.12(e). For avoidance of
doubt, at any time at which the Consolidated Senior Leverage Ratio for the most
recently ended fiscal quarter is less than 2.00x, no mandatory prepayment with
respect to Permitted Patent Sales shall be required.”

1.9

Section 4.16. The second sentence of Section 4.16 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

“The proceeds of the 2014 Note Refinancing Delayed Draw Term Loans shall be used
solely to refinance the 2014 Convertible Unsecured Notes contemporaneously with
(or within five (5) Business Days thereafter) the repayment, purchase or
redemption thereof by the Loan Parties and to pay related fees and expenses. The
proceeds of the Reimbursement Delayed Draw Term Loans shall be used solely to
reimburse, on a dollar for dollar basis, the Loan Parties for prior cash
repayments, purchases or redemptions of the 2014 Convertible Unsecured Notes
made by the Loan Parties after Closing Date pursuant to Section 7.6(i) that were
not contemporaneously (or within five (5) Business Days) refinanced with the
proceeds of 2014 Note Refinancing Delayed Draw Term Loans and not otherwise
previously refinanced with the proceeds of Reimbursement Delayed Draw Term
Loans, and to pay related fees and expenses.”

1.10

Sections 5.3 (a), (b) and (c). Sections 5.3(a), (b) and (c) of the Credit
Agreement are hereby amended and restated in their entireties to read as
follows:

“(a) No 2014 Note Refinancing Delayed Draw Term Loans shall be funded after that
date that is earlier of (i) November 8, 2014 and (ii) the date on which the 2014
Convertible Unsecured Notes are paid in full, and no Reimbursement Delayed Draw
Term Loans shall be funded after April 30, 2015;

(b) The proceeds of the 2014 Note Refinancing Delayed Draw Term Loans shall be
used solely to refinance the 2014 Convertible Unsecured Notes contemporaneously
with (or within five (5) Business Days thereafter) the repayment, purchase or
redemption thereof by the Loan Parties and to pay related fees and expenses. The
proceeds of the Reimbursement Delayed Draw Term Loans shall be used solely to
reimburse, on a dollar for dollar basis, the Loan Parties for prior cash
repayments, purchases or redemptions of the 2014 Convertible Unsecured Notes
made by the Loan Parties after Closing Date pursuant to Section 7.6(i) that were
not contemporaneously (or within five (5) Business Days) refinanced with the
proceeds of 2014 Note Refinancing Delayed Draw Term Loans and not otherwise
previously refinanced with the proceeds of Reimbursement Delayed Draw Term
Loans, and to pay related fees and expenses.

(c) Receipt by the Lenders of evidence satisfactory to the Lenders that the
Borrower is in compliance with the Consolidated Senior Leverage Ratio,
calculated on a pro forma basis after giving effect to the funding of the
Delayed Draw Term Loans, for the four consecutive trailing fiscal quarters of
the Borrower ending on the last day of the most recently ended fiscal quarter
less 0.25x.”

3

--------------------------------------------------------------------------------

1.11

Section 7.1. Section 7.1 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as at the last day of any fiscal quarter for the period of
four consecutive fiscal quarters of the Borrower then ending to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

  

Consolidated Fixed Charge Coverage Ratio

 

September 30, 2013, December 31, 2013, March 31, 2014, June 30, 2014 and
September 30, 2014

  

 

1.15:1.00

  

December 31, 2014 and each fiscal quarter ending thereafter

  

 

1.25:1.00

  

(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior Leverage
Ratio of Borrower and its Subsidiaries, as at the last day of any period of four
consecutive trailing fiscal quarters of the Borrower ending with any month set
forth below to exceed the ratio set forth below opposite such period:

 

Four Fiscal Quarter
Period Ending

  

Maximum Consolidated Senior Leverage Ratio

 

9/30/2013

  

 

3.50x

  

12/31/2013

  

 

3.50x

  

3/31/2014

  

 

3.50x

  

6/30/2014

  

 

3.50x

  

9/30/2014

  

 

3.50x

  

12/31/2014

  

 

3.25x

  

3/31/2015

  

 

3.25x

  

6/30/2015

  

 

3.00x

  

9/30/2015

  

 

2.75x

  

12/31/2015

  

 

2.50x

  

3/31/2016 and each fiscal quarter ending thereafter

  

 

2.00x

  

(c) Liquidity. Permit at any time during the period commencing on the Second
Amendment Effective Date through and including December 31, 2015 (provided that
in the event that an Event of Default has occurred and is continuing on
December 31, 2015, such period shall be extended to that date following
December 31, 2015 on which no Event of Default has occurred and is continuing)
the aggregate amount of unrestricted cash and Cash Equivalents of the Borrower
and its Subsidiaries on deposit or held in accounts maintained with any Lender
or any Affiliates thereof to be less than the sum of (i) $35,000,000 plus
(ii) as of any date of determination, the sum of the Revolving Extensions of
Credit of all Lenders then outstanding.”

1.12

Section 7.5(h). Section 7.5(h) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(h) sales of Mapped to Products Patents, Not Mapped to Products Patents and
Foreign Patents for consideration not to exceed in the aggregate $5,000,000 per
fiscal quarter or $25,000,000 for all such sales while the Loan Documents remain
in effect (each a “Permitted Patent Sale”); provided that (i) the consideration
for Permitted Patent Sales of Mapped to Products Patents shall not exceed
$10,000,000 (as a sub-limit of the aggregate consideration cap of $25,000,000
set forth above) for all such sales while the Loan Documents remain in effect
and (ii) no Permitted Patent Sale may be made in the event that an Event of
Default has occurred and is continuing or would result after giving effect to
each such Permitted Patent Sale. The Borrower shall give the Administrative
Agent prior written notice of each Permitted Patent Sale which notice shall
identify the specific Mapped to Products Patents, Not Mapped to Products Patents
and/or Foreign Patents being Disposed of and the proceeds to be received from
such Permitted Patent Sale. Proceeds of Permitted Patent Sales shall be applied
to the redemption of the Term Loans in accordance with Section 2.12(c). Attached
hereto as Schedule 7.5(h) is a list of the Patents of the Borrower and its
Subsidiaries that are revenue generating or otherwise material to the business
of the Borrower and its Subsidiaries as of the Second Amendment Effective Date
(each of the Patents on such schedule as updated from time to time pursuant to
Section 6.8(h) is referred to herein as a “Core Patent”). For the avoidance of
doubt, the parties agree that in no event shall any Core Patent be Disposed of
in any Permitted Patent Sale or otherwise;”

1.13

Section 7.5(m). Section 7.5(m) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(m) Dispositions of other property (other than any Intellectual Property)
having a fair market value not to exceed $1,000,000 in the aggregate for any
fiscal year of the Borrower, provided that at the time of any such Disposition,
no Event of Default shall have occurred and be continuing or would result from
such Disposition; and provided further that the Net Cash Proceeds thereof are
used to prepay the Term Loans if required in accordance with Sections 2.12(c)
and (e);”

4

--------------------------------------------------------------------------------

1.14

Section 7.6(i). Section 7.6(i) of the Credit Agreement is hereby amended by
deleting the word “SVB” therein and inserting “any Lender” in lieu thereof.

1.15

Section 10.1(a). The proviso at the end of the second sentence of
Section 10.1(a) of the Credit Agreement is hereby amended by the deletion of the
“or” before clause (I) thereof and the insertion of the following language after
Clause (I) thereof:

“; or (J) amend or modify the conditions to the availability of the Delayed Draw
Term Loans in Sections 2.1(b), 4.16 or 5.3 without the written consent of all
Term Lenders.”

1.16

Schedules/Exhibits. Schedules 1.1B, 1.1C, and 1.1D to the Credit Agreement are
attached hereto as Exhibit A. Schedule 7.5(h) to the Credit Agreement is deleted
in its entirety and replaced with the form of Schedule 7.5(h) attached hereto as
Exhibit B. Exhibit B to the Credit Agreement (Form of Compliance Certificate) is
deleted in its entirety and replaced with the form of Compliance Certificate
attached hereto as Exhibit C. Exhibit M (TCS Investment Policy) to the Credit
Agreement is attached hereto as Exhibit D.

2. Representations, Warranties and Acknowledgements.

2.1

The Loan Parties hereby jointly and severally represent and warrant to the
Administrative Agent and each Lender that:

(a)

immediately upon giving effect to this Amendment (i) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (ii) no Event of Default has occurred and
is continuing;

(b)

Each Loan Party has the corporate power and authority to execute and deliver
this Amendment and to perform their obligations under the Loan Documents, as
amended by this Amendment;

(c)

the execution and delivery by the Loan Parties of this Amendment and the
performance by the Loan Parties of their obligations under the Loan Documents,
as amended by this Amendment, have been duly authorized by all necessary
corporate or limited liability company action on the part of the Loan Parties;

(d)

this Amendment has been duly executed and delivered by the Loan Parties and is
the binding obligation of each Loan Party, enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principals (whether enforcement is sought by proceedings in equity or
at law); and

(e)

as of the date hereof, no Loan Party has any defenses against the obligations to
pay any amounts under the Obligations.

2.2

The Loan Parties acknowledge that the Administrative Agent and the Lenders have
acted in good faith and have conducted in a commercially reasonable manner their
relationships with the Loan Parties in connection with this Amendment and in
connection with the Loan Documents.

2.3

The Loan Parties understand and acknowledge that the Administrative Agent and
the Lenders, are entering into this Amendment in reliance upon, and in partial
consideration for, the above representations, warranties, and acknowledgements,
and the Loan Parties agree that such reliance is reasonable and appropriate.

3. Limitation. The amendments set forth in Section 1 of this Amendment of this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be a waiver, amendment or modification of any other term or condition of the
Credit Agreement, of any instrument or agreement referred to therein, or of any
other Loan Document, (b) to be an agreement to forbear with respect to any
breach or Event of Default, (c) to prejudice any right or remedy which one or
more of the Administrative Agent and the Lenders may now have or may have in the
future under or in connection with the Loan Documents or any instrument or
agreement referred to therein, or (d) to be a consent to any future amendment,
modification, or waiver of any Loan Document, or any of the provisions thereof.
Except as expressly amended or waived hereby, nothing in this Amendment shall,
or shall be construed to, modify, impair, or affect any of the covenants,
agreements, terms, or conditions of the Credit Agreement or any other Loan
Document all of which shall remain in full force and effect in accordance with
their respective terms.

4. Conditions. This Amendment shall become effective upon the fulfillment by the
Loan Parties, in a manner reasonably satisfactory to Administrative Agent and
the Lenders, of all of the following conditions precedent:

4.1

No Default. No Default or Event of Default shall have occurred and be continuing
and all representations and warranties in Section 2 shall be true and correct in
all material respects.

4.2

Execution of this Amendment. Each of the parties hereto shall have duly executed
a counterpart of this Amendment and each shall have delivered the same to
Administrative Agent.

5

--------------------------------------------------------------------------------

4.3

Expenses. The Administrative Agent shall have received payment of all of its
costs and expenses incurred through the effective date of this Amendment
pursuant to and in accordance with the Credit Agreement, including the
reasonable costs and expenses of counsel to the Administrative Agent incurred in
connection with this Amendment

4.4

Fees. The Borrower shall have paid to the Administrative Agent, for the account
of each Lender, an amendment fee equal to 0.10% of the aggregate principal
amount of the commitments in respect of the Facilities of the Lenders under the
Credit Agreement on the Second Amendment Effective Date, as follows:

(i)

$39,744.23 to SVB;

(ii)

$34,766.20 to Manufacturers & Traders Trust Company;

(iii)

$14,904.09 to General Electric Capital Corporation;

(iv)

$19,872.11 to GE Capital Bank; and

(v)

$19,872.11 to PNC Bank, National Association.

The Amendment Fee will be due and payable in full on the Second Amendment
Effective Date.

5. Counterparts. This Amendment may be signed in any number of counterparts, and
by different parties hereto in separate counterparts, with the same effect as if
the signatures to each such counterpart were upon a single instrument. All
counterparts shall be deemed an original of this Amendment.

6. Integration. This Amendment and any documents executed in connection herewith
or pursuant hereto contain the entire agreement between the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
offers and negotiations, oral or written, with respect thereto.

7. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[Signature pages follow]

 

 

 

6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first written above.

 

BORROWER:

 

TELECOMMUNICATION SYSTEMS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Senior Vice President and Chief Financial Officer

 

SOLVERN INNOVATIONS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

NETWORKS IN MOTION, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

MICRODATA GIS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

MICRODATA, LLC

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page 1 to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

NEXTGEN COMMUNICATIONS, INC.

 

By:

 

/s/ Thomas M. Brandt, Jr.

Name:

 

Thomas M. Brandt, Jr.

Title:

 

Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page 2 to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

SILICON VALLEY BANK,

as the Administrative Agent

 

By:

 

/s/ Michael Shuhy

Name:

 

Michael Shuhy

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page 3 to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

LENDERS:

 

SILICON VALLEY BANK,
as Issuing Lender, Swingline Lender and as a Lender

 

By:

 

/s/ Michael Shuhy

Name:

 

Michael Shuhy

Title:

 

Vice President

 

GE CAPITAL BANK,
as a Lender

 

By:

 

/s/ Heather Leigh Glade

Name:

 

Heather Leigh Glade

Title:

 

Duly Authorized Signatory

 

GENERAL ELECTRIC CAPITAL

CORPORATION,
as a Lender

 

By:

 

/s/ Susan Bassett

Name:

 

Susan Bassett

Title:

 

Duly Authorized Signatory

 

PNC BANK, NATIONAL ASSOCIATION
as a Lender

 

By:

 

/s/ Timothy M. Naylon

Name:

 

Timothy M. Naylon

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature page 4 to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

MANUFACTURERS & TRADERS TRUST
COMPANY,
as a Lender

 

 

By:

 

/s/ Mary Frances Isakov

Name:

 

Mary Frances Isakov

Title:

 

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page 5 to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

Schedules 1.1B, 1.1C, and 1.1D

 

 

 

A-1

--------------------------------------------------------------------------------

 

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

 

 

 

 

 

 

 

 

1

  

20-482

  

(Bunny Hop)

  

 

  

Australian

  

Issued

  

Nat. Stage of

  

 

  

Grant No.

  

 

  

PCT/US99/24738

  

 

  

755380

 

 

 

 

 

2

  

20-481

  

(Bunny Hop)

  

4/21/04

  

Korean Pat.

  

Korean Pat. No.

  

Nat. Stage of

  

 

  

429942

  

429942

  

PCT/US99/24738

  

 

  

 

  

4/21/2004

  

 

  

 

  

 

 

 

 

 

 

3

  

Danish Pat. No.

  

Fremgangsrnade til

  

 

  

Danish Patent

  

PR 171571

  

transmission at data fra en

  

 

  

No. 171571

  

 

  

sender til en eller flere

  

 

  

 

  

 

  

modtagere

  

 

  

 

  

 

  

(IFX/Datatransmission)

  

 

  

 

 

 

 

 

 

4

  

European Pat. No.

  

A Method of Transmitting

  

 

  

European

  

0731964

  

Data from a Transmitter to

  

 

  

Patent No.

  

Registered EP-

  

One or More Receivers

  

 

  

0731964

  

validation in Great

  

 

  

 

  

 

  

Britain

  

 

  

 

  

 

 

 

 

 

 

5

  

European Pat. No.

  

A Method of Transmitting

  

 

  

European

  

0731964

  

Data from a Transmitter to

  

 

  

Patent No.

  

 

  

One or More Receivers

  

 

  

0731964

 

 

 

 

 

6

  

European Pat. No.

  

A Method of Transmitting

  

 

  

Eur. Pat. No.

  

0731964

  

Data from a Transmitter to

  

 

  

0731964

  

Registered EP-

  

One or More Receivers

  

 

  

 

  

validation in France

  

 

  

 

  

 

 

 

 

 

 

7

  

20-483

  

(Bunny Hop)

  

 

  

New Zealand

  

New Zealand Patent

  

Nat. Stage of

  

 

  

Pat. No.

  

511446

  

PCT/US99/24738

  

 

  

511446

 

 

 

 

 

8

  

20-478

  

(Bunny Hop)

  

 

  

Mexican Pat.

  

Mex. Pat. No. 227034

  

Nat. Stage of

  

 

  

No. 227034

  

 

  

PCT/US99/24738

  

 

  

 

 

 

 

 

 

9

  

20-477

  

(Bunny Hop)

  

3/14/06

  

Canadian Pat.

  

Canadian Pat. No.

  

Nat. Stage or

  

 

  

No. 2,348,008

  

2,348,008

  

PCT/US99/24738

  

 

  

 

  

March 14, 2006

  

 

  

 

  

 

 

 

 

 

 

10

  

20-480

  

(Bunny Hop)

  

9/17/06

  

Israeli Pat. No.

  

Registration No:

  

Nat. Stage of

  

 

  

142,826

  

142826

  

PCT/US99/24738

  

 

  

 

  

Registration Date:

  

 

  

 

  

 

  

Sept. 12, 2006

  

 

  

 

  

 

Page 1

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

 

 

 

 

11

 

20-580

 

A Method of Transmitting

 

2/28/07

 

Denmark

 

99202686.4

 

Data

 

 

 

Pat. No.

 

Pat No. EP 0957462

 

From A Transmitter To One

 

 

 

EP 0957462

 

Feb. 28, 2007

 

or

 

 

 

 

 

validated in

 

More Receivers

 

 

 

 

 

DENMARK

 

(IFX/Data Transmission)

 

 

 

 

 

 

 

(DIV. Appl. Based on EP

 

 

 

 

 

 

 

0731964)

 

 

 

 

 

 

 

 

 

 

 

 

 

12

  

20-580

  

A Method of Transmitting

  

2/28/07

  

French

  

99202686.4

  

Data From A Transmitter To One

  

 

  

Pat. No.

  

Pat No. EP 0957462

  

or More Receivers

  

 

  

0957462

  

Feb. 28, 2007

  

(IFX/Data Transmission)

  

 

  

 

  

validated in FRANCE

  

(DIV. Appl. Based on EP

  

 

  

 

  

 

  

0731964)

  

 

  

 

 

 

 

 

 

13

  

20-580

  

A Method of Transmitting

  

2/28/07

  

German

  

99202686.4

  

Data From A Transmitter To One

  

 

  

Pat. No.

  

Pat No. EP 0957462

  

or More Receivers

  

 

  

0957462

  

Feb. 28, 2007

  

(IFX/Data Transmission)

  

 

  

 

  

validated in

  

(DIV. Appl. Based on EP

  

 

  

 

  

GERMANY

  

0731964)

  

 

  

 

 

 

 

 

 

14

  

20-580

  

A Method of Transmitting

  

2/28/07

  

Great Britain

  

99202686.4

  

Data From A Transmitter To One

  

 

  

Pat. No.

  

Pat No. EP 0957462

  

or More Receivers

  

 

  

0957462

  

Feb. 28, 2007

  

(IFX/Data Transmission)

  

 

  

 

  

validated in UK

  

(DIV. Appl. Based on EP

  

 

  

 

  

 

  

0731964)

  

 

  

 

 

  

 

  

 

  

 

  

 

15

  

20-579

  

A Method of Transmitting Data

  

10/13/2008

  

Danish Pat.

  

Danish Pat. Appl. No.

  

From A Transmitter To One

  

 

  

No. PR176594

  

PA199500850

  

or More Receivers

  

 

  

 

  

July 20, 1995

  

(IFX/Data Transmission)

  

 

  

 

  

Danish Pat. No.

  

(DIV. Appl. Based on Danish

  

 

  

 

  

PR176594

  

patent PR 171571

  

 

  

 

  

Issued: Oct. 13, 2008

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

16

  

20-880

  

User Plane Location Based

  

2/17/09

  

Mexican

  

PCT/US04/40115

  

Service Using Message

  

 

  

Pat. No.

  

Dec. 2, 2004

  

Tunneling To Support

  

 

  

026430

  

(PCT of 20-526)

  

Roaming

  

 

  

 

  

Mexican Pat. No.

  

 

  

 

  

 

  

264630

  

 

  

 

  

 

  

Feb. 17, 2009

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

17

  

20-883

  

User Plane Location Based

  

4/23/09

  

Australian

  

PCT/US04/40115

  

Service Using Message

  

 

  

Pat. No.

  

Dec. 2, 2004

  

Tunneling To Support

  

 

  

2004297943

  

Austr. Appl. No.

  

Roaming

  

 

  

 

  

2004297943

  

 

  

 

  

 

  

(PCT of 20-526)

  

 

  

 

  

 

  

Australia Pat. No.

  

 

  

 

  

 

  

2004297943

  

 

  

 

  

 

  

April 23, 2009

  

 

  

 

  

 

Page 2 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

18

  

20-577

  

Wireless Network Location-

  

8/13/09

  

Australian

  

(Corresponding US

  

Based Reference

  

 

  

Pat. No.

  

case is 20-520)

  

Information

  

 

  

2004301637

  

10/623,156

  

 

  

 

  

 

  

7/21/2003

  

 

  

 

  

 

  

Australian Pat. No.

  

 

  

 

  

 

  

2004301637

  

 

  

 

  

 

  

Aug. 13, 2009

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

19

  

30566.201-JP-WO

  

Mobile Device Locator

  

 

  

Japanese

  

Jap. Pat. No.

  

System

  

 

  

Pat. No.

  

4167179

  

 

  

 

  

4167179

 

  

 

  

 

  

 

  

 

20

  

Australian Appl. No.

  

Position Determination

  

 

  

Australian Pat.

  

2002/2320609

  

System

  

 

  

No. 2002320609

  

July 16, 2002

  

 

  

 

  

 

  

Australia Pat. No.

  

 

  

 

  

 

  

2002320609

  

 

  

 

  

 

  

Dec. 18, 2008

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

21

  

Australian Appl. No.

  

Method and Apparatus for

  

 

  

Australian Pat.

  

20033217926

  

Sending, Retrieving, and

  

 

  

No. 2003217926

  

March 3, 2003

  

Planning Location Relevant

  

 

  

 

  

Australia Pat. No.

  

Information

  

 

  

 

  

2003217926

  

 

  

 

  

 

  

Dec. 30, 2008

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

22

  

India Appl. No.

  

Method and System for

  

 

  

India Pat. No.

  

475/KOLNP/2006

  

Collecting, Synchronizing,

  

 

  

226773

  

Aug. 9, 2004

  

and Reporting

  

 

  

 

  

India Pat. No. 226773

  

Telecommunication Call

  

 

  

 

  

Dec. 24, 2008

  

Events and Work Flow

  

 

  

 

  

 

  

Related Information

  

 

  

 

 

 

 

 

 

 

 

 

 

23

  

Israeli Appl. No.

  

Method and Apparatus for

  

 

  

Israeli Pat. No.

  

1315/KOLNP/2004

  

Sending, Retrieving, and

  

 

  

163,861

  

March 3, 2003

  

Planning Location Relevant

  

 

  

 

  

Israeli Pat. No.

  

Information

  

 

  

 

  

163861

  

 

  

 

  

 

  

Sept. 16, 2009

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

24

  

20-886

  

User Plane Location Based

  

 

  

Japanese

  

pct/us04/40115

  

Service Using Message

  

 

  

Pat. No.

  

Dec. 2, 2004

  

Tunneling To Support

  

 

  

4537408

  

2006-542691

  

Roaming

  

 

  

 

  

(PCT of 20-526)

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

25

  

20-663

  

Temporary ENUM Gateway

  

 

  

Australian

  

(US = 20-820)

  

 

  

 

  

Pat. No.

  

60/670,279

  

 

  

 

  

2006235297

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

PCT/US06/13233

  

 

  

 

  

 

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

Page 3 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

26

  

20-383

  

Method and System For

  

 

  

Indian Pat. No.

  

81/KOLNP/2004

  

Providing Position

  

 

  

238729

  

Jan. 22, 2004

  

Information Caller/Receiver

  

 

  

Granted:

  

Granted

  

Using Telecommunication

  

 

  

Feb. 18, 2010

  

April 22, 2010

  

Network

  

 

  

 

  

Indian Pat. No.

  

 

  

 

  

 

  

238729

  

 

  

 

  

 

  

Granted Feb. 18, 2010

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

27

  

20-344

  

Method and Apparatus for

  

 

  

German Pat. No.

  

(DE of 20-362)

  

Sending, Retrieving, and

  

 

  

60334974.9-08

  

EP 03-713901.1

  

Planning Location Relevant

  

 

  

 

  

March 3, 2003

  

Information

  

 

  

 

  

German Pat. No.

  

 

  

 

  

 

  

60334974.9-08

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

28

  

20-667

  

Temporary ENUM Gateway

  

 

  

Russian

  

Russ Pat No

  

 

  

 

  

Pat. No.

  

2412552

  

 

  

 

  

2412552

  

Feb. 20, 2011

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

60/670,279

  

 

  

 

  

 

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

PCT/US06/13233

  

 

  

 

  

 

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

  

Russian Appl. No:

  

 

  

 

  

 

  

2007141703

  

 

  

 

  

 

  

filed May 20, 2009

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

29

  

20-367

  

Position Determination

  

 

  

Canadian Pat.

  

2454051

  

System

  

 

  

No. 2,454,051

  

Jan. 16, 2004

  

 

  

 

  

 

  

Canadian Pat No

  

 

  

 

  

 

  

2454051

  

 

  

 

  

 

  

Jan. 25, 2011

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

30

  

20-381

  

Method and System for

  

 

  

Australian

  

2006220547

  

Identifying arid Defining

  

 

  

Pat. No.

  

March 7, 2006

  

Geofences

  

 

  

2006220547

  

Aust Pat No

  

 

  

 

  

 

  

2006220547

  

 

  

 

  

 

  

March 17, 2011

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

31

  

20-382

  

Method and System for a

  

 

  

Australian

  

2006321767

  

User Input Solution for a

  

 

  

Pat. No.

  

Aust Pat No

  

Limited Telecommunication

  

 

  

2006321767

  

206321767

  

Device

  

 

  

 

  

March 10, 2011

  

 

  

 

  

 

Page 4 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

32

  

20-309

  

Mobile Device Locator

  

 

  

Japanese

  

Jap Pat No 4665255

  

System

  

 

  

Pat. No.

  

Jan. 21, 2011

  

 

  

 

  

4865255

  

30566.201-JP-D1

  

 

  

 

  

 

  

Jap. Pat. Appl. No.

  

 

  

 

  

 

  

2007-169806

  

 

  

 

  

 

  

(divisional)

  

 

  

 

  

 

  

Dec. 26, 2002

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

33

  

20-342

  

Method and Apparatus for

  

 

  

Great Britain

  

(GB of 20-362)

  

Sending, Retrieving, and

  

 

  

Pat. No.

  

Validated

  

Planning Location Relevant

  

 

  

1481221

  

EP 03-713901.1

  

Information

  

 

  

 

  

March 3, 2003

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

34

  

20-343

  

Method and Apparatus for

  

 

  

French

  

(FR of 20-362)

  

Sending, Retrieving, and

  

 

  

Pat. No.

  

Validated

  

Planning Location Relevant

  

 

  

1481221

  

EP 03-713901.1

  

Information

  

 

  

 

  

March 3, 2003

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

35

  

20-345

  

Method and Apparatus for

  

 

  

Spanish

  

(ES of 20-362)

  

Sending, Retrieving, and

  

 

  

Pat. No.

  

Validated

  

Planning Location Relevant

  

 

  

1481221

  

EP 03-713901.1

  

Information

  

 

  

 

  

March 3, 2003

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

36

  

20-346

  

Method and Apparatus for

  

 

  

Swedish

  

(SE of 20-362)

  

Sending, Retrieving, and

  

 

  

Pat. No.

  

Validated

  

Planning Location Relevant

  

 

  

1481221

  

EP 03-713901.1

  

Information

  

 

  

 

  

March 3, 2003

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

37

  

20-581

  

A Method of Transmitting

  

 

  

Italian

  

941946.6

  

Data Items to a Number of

  

 

  

Pat. No.

  

May 27, 2011

  

Mobile Stations, A Mobile

  

 

  

1192823

  

EP Pat. No. 1192823

  

Station, and a Storage

  

 

  

 

  

 

  

Module

  

 

  

 

 

  

 

  

 

  

 

  

 

38

  

20-692

  

Voice Over Internet Protocol

  

 

  

Mexican

  

Nat’l stage of

  

(VoIP) Location Based

  

 

  

Pat. No.

  

20-607 PCT

  

Conferencing

  

 

  

283285

  

Mex. Appl. No.:

  

 

  

 

  

 

  

MX/a/2008/004489

  

 

  

 

  

 

  

April 4, 2008

  

 

  

 

  

 

  

Mex. Pat. No. 283285

  

 

  

 

  

 

  

Granted: Jan. 24, 2011

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

39

  

20-380

  

Method and System for

  

 

  

Australian

  

Australian Appl. No.

  

Enabling an Off Board

  

 

  

Pat. No.

  

2005292243

  

Navigation Solution

  

 

  

2005292243

  

Oct. 3, 2005

  

 

  

 

  

 

  

Issued: June 23, 2011

  

 

  

 

  

 

Page 5 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

 

 

 

 

 

 

 

 

40

  

20-659

  

Temporary ENUM Gateway

  

 

  

Mexican

  

(US = 20-820)

  

 

  

 

  

Pat. NO.

  

60/670,279

  

 

  

 

  

283282

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

PCT/US06/13233

  

 

  

 

  

 

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

  

Mexican Pat. No.

  

 

  

 

  

 

  

283282

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

41

  

20-992

  

Secure Location Session

  

 

  

 

  

60/858,337

  

Manager

  

 

  

 

  

Nov. 13, 2006

  

 

  

 

  

 

  

11/709,058

  

 

  

 

  

 

  

Feb. 22, 2007

  

 

  

 

  

 

  

(Corresponding US

  

 

  

 

  

 

  

case is 20-614)

  

 

  

 

  

 

  

(PCT of 20-672)

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

42

  

20-945

  

Device Based Trigger For

  

 

  

 

  

Russian Appl. No.

  

Location Push Event (PCT of

  

 

  

 

  

2009114826

  

20-875)

  

 

  

 

  

PCT/US07/20207

  

 

  

 

  

 

  

Sept. 17, 2007

  

 

  

 

  

 

  

(US = 20-875)

  

 

  

 

  

 

  

(PCT = 20-649)

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

43

  

20-956

  

Location Based Messaging

  

 

  

 

  

European Pat. No.

  

 

  

 

  

 

  

1726171

  

 

  

 

  

 

  

June 20, 2012

  

 

  

 

  

 

  

EP5713957.8 - 1525

  

 

  

 

  

 

  

February 22, 2005

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

44

  

20-306

  

Location Sensitive

  

 

  

Jap. Pat. No.

  

Jap Pat. No. 5081904

  

Messaging

  

 

  

5081904

  

Jap Pat Appl No

  

 

  

 

  

 

  

2009-512228

  

 

  

 

  

 

  

May 19, 2006

  

 

  

 

  

 

  

Based on:

  

 

  

 

  

 

  

PCT/US07/069181

  

 

  

 

  

 

  

May 17, 2007

  

 

  

 

  

 

  

US 11/437,041

  

 

  

 

  

 

  

May 19, 2006

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

45

  

20-956

  

Location Based Messaging

  

 

  

 

  

European Pat. No.

  

 

  

 

  

 

  

1726171

  

 

  

 

  

 

  

June 20, 2012

  

 

  

 

  

 

  

EP5713957.8 - 1525

  

 

  

 

  

 

  

February 22, 2005

  

 

  

 

  

 

Page 6 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

46

  

20-942

  

Device Based Trigger For

  

 

  

Mex. Pat. No.

  

PCT/US07/20207

  

Location Push Event (PCT of

  

 

  

295525

  

Sept. 17, 2007

  

20-875)

  

 

  

 

  

(US = 20-875)

  

 

  

 

  

 

  

(PCT = 20-649)

  

 

  

 

  

 

  

Mex. Pat. No. 295525

  

 

  

 

  

 

  

Feb. 2, 2012

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

47

  

20-960

  

Meeting Location

  

 

  

 

  

Japanese Appl. No.:

  

Determination Using Spatio-

  

 

  

 

  

JP2004-531116

  

Semantic Modeling

  

 

  

 

  

August 20, 2003

  

 

  

 

  

 

  

Jap. Pat. No.

  

 

  

 

  

 

  

5072183

  

 

  

 

  

 

  

Issued: Aug. 31, 2012

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

48

  

20-699

  

VoIP Location Based Multi-

  

10/22/2013

  

Mex. Pat. No.

  

PCT/US06/42469

  

User Conferencing

  

 

  

304504

  

Oct. 31, 2006

  

 

  

 

  

 

  

(PCT of 20-611)

  

 

  

 

  

 

  

(US = 20-855)

  

 

  

 

  

 

  

MX/a/2008/005964

  

 

  

 

  

 

  

May 7, 2008

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

49

  

20-664

  

Temporary ENUM Gateway

  

12/14/2012

  

Jap. Pat No.

  

PCT/US06/13233

  

 

  

 

  

5155151

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

  

Jap. Appl. No. 2008-

  

 

  

 

  

 

  

506561

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

50

  

20-957

  

Mobile Device Locator

  

12/31/2013

  

EP. Pat. No.

  

EP2792540.3

  

Adapter System

  

 

  

1459505A

  

December 26, 2002

  

 

  

 

  

 

  

EP1459505A

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

51

  

20-957

  

Mobile Device Locator

  

4/10/2013

  

EP. Pat. No.

  

Validated in

  

Adapter System

  

 

  

1459505A

  

FRANCE

  

 

  

 

  

 

  

EP2792540.3

  

 

  

 

  

 

  

December 26, 2002

  

 

  

 

  

 

  

EP1459505A

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

52

  

20-957

  

Mobile Device Locator

  

4/10/2013

  

EP. Pat. No.

  

Validated in the UK

  

Adapter System

  

 

  

1459505A

  

EP2792540.3

  

 

  

 

  

 

  

December 26, 2002

  

 

  

 

  

 

  

EP1459505A

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

53

  

20-239

  

Enhanced Location Based

  

11/16/2012

  

EP. Pat. No.

  

(PCT of 20-391)

  

Call Related Information

  

 

  

               

  

PCT/US11/00671

  

(CallerlD)

  

 

  

 

  

April 13, 2011

  

 

  

 

  

 

  

EP

  

 

  

 

  

 

Page 7 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

54

  

20-988

  

Secure Location Session

  

11/2/2012

  

JP Pat. No.

  

60/858,337

  

Manager

  

 

  

5123311

  

Nov. 13, 2006

  

 

  

 

  

 

  

11/709,058

  

 

  

 

  

 

  

Feb. 22, 2007

  

 

  

 

  

 

  

(Corresponding US

  

 

  

 

  

 

  

case is 20-614)

  

 

  

 

  

 

  

(PCT of 20-672)

  

 

  

 

  

 

  

Laid Open No.

  

 

  

 

  

 

  

2010-509889

  

 

  

 

  

 

  

March 25, 2010

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

55

  

20-991

  

Secure Location Session

  

7/18/2012

  

301466

  

60/858,337

  

Manager

  

 

  

 

  

Nov. 13, 2006

  

 

  

 

  

 

  

11/709,058

  

 

  

 

  

 

  

Feb. 22, 2007

  

 

  

 

  

 

  

(Corresponding US

  

 

  

 

  

 

  

case is 20-614)

  

 

  

 

  

 

  

(PCT of 20-672)

  

 

  

 

  

 

  

MX/a/200/005133

  

 

  

 

  

 

  

May 13, 2009

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

56

  

20-998

  

User Plane Location

  

5/15/2012

  

299193

  

60/861,267

  

Services Over Session

  

 

  

 

  

Nov. 28, 2006

  

Initiation Protocol (SIP)

  

 

  

 

  

11/638,548

  

 

  

 

  

 

  

Dec. 14, 2006

  

 

  

 

  

 

  

(Corresponding US

  

 

  

 

  

 

  

case is 20-617)

  

 

  

 

  

 

  

(PCT of 20-676)

  

 

  

 

  

 

  

MX/a/2009/005563

  

 

  

 

  

 

  

May 26, 2009

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

57

  

20-885

  

User Plane Location Based

  

3/27/13

  

Chinese Pat No.

  

Chinese Pat No.

  

Service Using Message

  

 

  

ZL200480040

  

ZL200480040677.2

  

Tunneling To Support

  

 

  

677.2

  

March 27, 2013

  

Roaming

  

 

  

 

  

PCT/US04/40115

  

 

  

 

  

 

  

Dec. 2, 2004

  

 

  

 

  

 

  

(PCT of 20-526)

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

58

  

20-379(D1)

  

Method and System For

  

3/2/2013

  

2010203304

  

2004302220

  

Collecting, Synchronizing,

  

 

  

 

  

Aug. 9, 2004

  

and Reporting

  

 

  

 

  

2010203304

  

Telecommunication Call

  

 

  

 

  

July 23, 2010

  

Events and Work Flow

  

 

  

 

  

 

  

Related Information

  

 

  

 

 

  

 

  

 

  

 

  

 

59

  

20-310

  

Mobile Device Locator

  

5/2/2013

  

Jap. Pat. No.

  

30566.201-JP-D2

  

System

  

 

  

5259991

  

Japanese Pat No.

  

 

  

 

  

 

  

2007-169807

  

 

  

 

  

 

  

(divisional 2)

  

 

  

 

  

 

  

filed Dec. 26, 2002

  

 

  

 

  

 

Page 8 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

60

  

20-997

  

User Plane Location

  

5/24/2013

  

Jap. Pat. No.

  

60/861,267

  

Services Over Session

  

 

  

5274478

  

Nov. 28, 2006

  

Initiation Protocol (SIP)

  

 

  

 

  

11/638,548

  

 

  

 

  

 

  

Dec. 14, 2006

  

 

  

 

  

 

  

(Corresponding US

  

 

  

 

  

 

  

case is 20-617)

  

 

  

 

  

 

  

(PCT of 20-676)

  

 

  

 

  

 

  

PCT/US07/024405

  

 

  

 

  

 

  

Jap. Appl. No.

  

 

  

 

  

 

  

2009-539279

  

 

  

 

  

 

  

Laid Open No. 2010-511351

  

 

  

 

  

 

  

Laid Open: Apr 8, 2010

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

61

  

20-379(D1)

  

Method and System For

  

3/2/2013

  

Australian Pat.

  

2004302220

  

Collecting, Synchronizing,

  

 

  

No.

  

Aug. 9, 2004

  

and Reporting

  

 

  

2010203304

  

2010203304

  

Telecommunication Call

  

 

  

 

  

July 23, 2010

  

Events and Work Flow

  

 

  

 

  

 

  

Related Information

  

 

  

 

 

 

 

 

 

 

 

 

 

62

  

20-303

  

Enhanced Directions Using

  

 

  

Japanese Pat.

  

15786-071JP1

  

Branded Reference Points

  

 

  

No. 5295772

  

Based on:

  

 

  

 

  

 

  

PCT/US06/038554

  

 

  

 

  

 

  

filed Sept. 29, 2006

  

 

  

 

  

 

  

US 11/241,540 (20-951)

  

 

  

 

  

 

  

filed Sept. 30, 2005

  

 

  

 

  

 

  

Japanese Pat. Appl

  

 

  

 

  

 

  

No 2008-533769

  

 

  

 

  

 

  

2007-0078596

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

63

  

20-662

  

Temporary ENUM Gateway

  

6/12/2013

  

Chinese

  

Chinese Patent No.

  

 

  

 

  

Patent No.

  

ZL200680019029.8

  

 

  

 

  

101518042

  

(US = 20-820)

  

 

  

 

  

 

  

60/670,279

  

 

  

 

  

 

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

PCT/US06/13233

  

 

  

 

  

 

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

  

CN Appl. No:

  

 

  

 

  

 

  

200680019029.8

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

Page 9 of 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

FOREIGN PATENTS

 

Count

  

APPL. NO./FILING
DATE

  

TITLE

  

Issue Date

  

Patent
Number

 

  

 

  

 

  

 

  

 

64

  

20-665

  

Temporary ENUM Gateway

  

12/3/13

  

Canadian Pat

  

(US = 20-820)

  

 

  

 

  

No. 2,604,211

  

60/670,279

  

 

  

 

  

 

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(US = 20-820)

  

 

  

 

  

 

  

PCT/US06/13233

  

 

  

 

  

 

  

(PCT = 20-872)

  

 

  

 

  

 

  

Nat’l Stage

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

65

  

20-943

  

Device Based Trigger For

  

12/11/2013

  

Chinese No.

  

PCT/US07/20207

  

Location Push Event (PCT of

  

 

  

ZL200780039

  

Sept. 17, 2007

  

20-875)

  

 

  

558.9

  

(US = 20-875)

  

 

  

 

  

 

  

(PCT = 20-649)

  

 

  

 

  

 

  

Chinese Pat. Appl.

  

 

  

 

  

 

  

No.: 200780039558.9

  

 

  

 

  

 

  

filed Sept. 17, 2007

  

 

  

 

  

 

 

 

 

Page 10 of 10

--------------------------------------------------------------------------------

 

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

1

 

6,208,870

 

3/27/2001

 

62-180

 

Short Message Service Notification

 

 

 

 

 

60/105,774

 

Between Multiple Short Message

 

 

 

 

 

Oct 27, 1998

 

Service Centers (Bunny Hop)

 

 

 

 

 

09/322,929

 

 

 

 

 

 

 

June 1, 1999

 

 

 

 

 

 

 

USP 6,208,870

 

 

 

 

 

 

 

March 27, 2001

 

 

 

 

 

 

 

62-180

 

 

 

 

 

 

 

 

 

 

 

2

 

6,064,722

 

5/16/2000

 

XYPOINT.008A

 

Data Request Router for use with

 

 

 

 

 

08/783478

 

Emergency Public Safety Answering

 

 

 

 

 

 

 

Point Systems

 

 

 

 

 

 

 

 

 

3

 

6,459,904

 

10/1/2002

 

62-185

 

Short Message Service Notification

 

 

 

 

 

09/477,711

 

Between Multiple Short Message

 

 

 

 

 

Jan. 5, 2000

 

Service Centers (Cont. of Bunny Hop

 

 

 

 

 

(Cont. of 62-180)

 

62-180)

 

 

 

 

 

USP 6,459,904

 

 

 

 

 

 

 

10/1/2002

 

 

 

 

 

 

 

 

 

 

 

4

 

6,650,288

 

11/18/2003

 

20-500

 

Culled Satellite Ephemeris Information

 

 

 

 

 

60/382,367

 

For Quick Assisted GPS Location

 

 

 

 

 

1/2/2000

 

Determination

 

 

 

 

 

10/238,869

 

(“GPS Ephemeris Data”)

 

 

 

 

 

Sept. 11, 2002

 

 

 

 

 

 

 

USP 6,650,288

 

 

 

 

 

 

 

Nov. 18, 2003

 

 

 

 

 

 

 

5

 

6,304,746

 

10/16/2001

 

20-542

 

Method and System For Providing

 

 

 

 

 

09/195,482

 

Formatted Information Via A Two-

 

 

 

 

 

Nov. 17, 1998

 

Way Communications System

 

 

 

 

 

USP 6,304,746

 

(corresponds to PCT/US99/26441)

 

 

 

 

 

Oct. 16, 2001

 

 

 

 

 

 

 

6

 

6,011,954

 

1/14/2000

 

USP 6,011,954

 

Transmitting Updated Information

 

 

 

 

 

1/4/2000

 

 

 

 

 

 

 

7

 

6,751,463

 

6/15/2004

 

62181

 

Intelligent Queue For Information

 

 

 

 

 

09/411,240

 

Teleservice Messages with

 

 

 

 

 

Oct. 4, 1999

 

Superceding Updates

 

 

 

 

 

USP 6,751,463

 

 

 

 

 

 

 

6/15/2004

 

 

 

 

 

 

 

8

 

6,782,258

 

8/24/2004

 

20-459

 

Least-Cost Hotlining

 

 

 

 

 

60/197,808

 

 

 

 

 

 

 

4/18/2000

 

 

 

 

 

 

 

09/836,469

 

 

 

 

 

 

 

4/18/2001

 

 

 

 

 

 

 

USP 6,782,258

 

 

 

 

 

 

 

Aug. 24, 2004

 

 

 

 

 

 

 

 

 

 

 

9

 

6,564,224

 

5/13/2003

 

USP 6,564,224

 

Method and Apparatus For Merging

 

 

 

 

 

5/13/2003

 

Multiple Road Map Databases

1 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

10

 

6,839,562

 

1/4/2005

 

20-475

 

Intelligent Delivery Agent For Short

 

 

 

 

 

09/832,012

 

Message Distribution Center

 

 

 

 

 

4/11/2001

 

 

 

 

 

 

 

USP 6,839,562

 

 

 

 

 

 

 

1/4/2005

 

 

 

 

 

 

 

11

 

6,891,811

 

5/10/2005

 

20-432

 

Mobile Originated-to-HTTP Gateway

 

 

 

 

 

60/198,108

 

(MOH-Gateway)

 

 

 

 

 

4/18/2000

 

 

 

 

 

 

 

09/588,460

 

 

 

 

 

 

 

6/6/2000

 

 

 

 

 

 

 

USP 6,891,811

 

 

 

 

 

 

 

5/10/2005

 

 

 

 

 

 

 

12

 

6,922,565

 

7/26/2005

 

20-494

 

Public Safety Access Point (PSAP)

 

 

 

 

 

60/367,706

 

Selection for E911 Wireless Callers in

 

 

 

 

 

3/28/2002

 

a GSM Type System

 

 

 

 

 

10/314,278

 

 

 

 

 

 

 

12/9/2002

 

 

 

 

 

 

 

USP 6,922,565

 

 

 

 

 

 

 

July 26, 2005

 

 

 

 

 

 

 

13

 

6,940,950

 

9/6/2005

 

20-538

 

Enhanced E911 Location Information

 

 

 

 

 

10/739,292

 

Using VoIP

 

 

 

 

 

Dec. 19, 2003

 

 

 

 

 

 

 

USP 6,940,950

 

 

 

 

 

 

 

Sept. 6, 2005

 

 

 

 

 

 

 

14

 

6,952,575

 

10/4/2005

 

62-182

 

Prepaid Call Management In Intelligent

 

 

 

 

 

60/185,053

 

Network

 

 

 

 

 

Feb. 25, 2000

 

 

 

 

 

 

 

3/23/2000

 

 

 

 

 

 

 

USP 6,952,575

 

 

 

 

 

 

 

Oct. 4, 2005

 

 

 

 

 

 

 

15

 

6,985,748

 

1/10/2006

 

20-527

 

Inter-Carrier Messaging Service

 

 

 

 

 

10/720,343

 

Providing Phone Number Only

 

 

 

 

 

Nov. 25, 2003

 

Experience (Continuation of 20-491)

 

 

 

 

 

USP 6,985,748

 

 

 

 

 

 

 

Jan. 10, 2006

 

 

 

 

 

 

 

16

 

6,985,105

 

1/10/2006

 

20-588

 

Improved Culled Satellite Ephemeris

 

 

 

 

 

60/618,606

 

Information Based On Limiting A Span

 

 

 

 

 

Oct. 15, 2004

 

Of An Inverted Cone For Locating

 

 

 

 

 

11/080,537

 

Satellite In-Range Determinations

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

USP 6,985,105

 

 

 

 

 

 

 

 

 

 

 

17

 

7,019,690

 

3/28/2006

 

20-589

 

Culled Ephemeris Information For

 

 

 

 

 

60/618,606

 

Quick, Accurate Assisted Locating

 

 

 

 

 

Oct. 15, 2004

 

Satellite Location Determination For

 

 

 

 

 

11/080,518

 

Cell Site Antennas

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

USP 7,019,690

 

 

 

 

 

 

 

3/28/06

 

 

Page 2

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

18

 

7,091,905

 

8/15/2006

 

20-857

 

Improved Culled Satellite

 

 

 

 

 

60/618,606

 

Ephemeris Information Based On

 

 

 

 

 

Oct. 15, 2004

 

Limiting A Span Of An Inverted

 

 

 

 

 

11/080,537

 

Cone For Locating Satellite In-Range

 

 

 

 

 

March 16, 2005

 

Determinations

 

 

 

 

 

11/282,685

 

 

 

 

 

 

 

Nov. 21, 2005

 

 

 

 

 

 

 

USP 7,091,905

 

 

 

 

 

 

 

Aug. 15, 2006

 

 

 

 

 

 

 

19

 

7,110,773

 

9/19/2006

 

20-430

 

Mobile Activity Status Tracker

 

 

 

 

 

60/196,104

 

(MAST) (Network Perspective)

 

 

 

 

 

4/11/2000

 

 

 

 

 

 

 

09/576,022

 

 

 

 

 

 

 

5/23/2000

 

 

 

 

 

 

 

USP 7,110,773

 

 

 

 

 

 

 

Sept. 19, 2006

 

 

 

 

 

 

 

20

 

7,113,128

 

9/26/2006

 

20-862

 

Culled Ephemeris Information For

 

 

 

 

 

60/618,606

 

Quick, Accurate Assisted

 

 

 

 

 

Oct. 15, 2004

 

Locating Satellite Location

 

 

 

 

 

11/080,518

 

Determination For Cell Site Antennas

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

USP 7,019,690

 

 

 

 

 

 

 

3/28/06

 

 

 

 

 

 

 

(CONT of 20-589)

 

 

 

 

 

 

 

(see also CONT 20-865)

 

 

 

 

 

 

 

USP 7,113,128

 

 

 

 

 

 

 

Sept. 26, 2006

 

 

 

 

 

 

 

21

 

7,120,450

 

10/10/2006

 

20-489

 

Consequential Location Services

 

 

 

 

 

60/367,709

 

(Consequential Watch)

 

 

 

 

 

3/28/2002

 

 

 

 

 

 

 

10/400,639

 

 

 

 

 

 

 

3/28/2003

 

 

 

 

 

 

 

USP 7,120,450

 

 

 

 

 

 

 

Oct. 10, 2006

 

 

 

 

 

 

 

22

 

7,154,438

 

12/26/2006

 

20-590

 

Prioritized List Of Potential Culled

 

 

 

 

 

60/618,606

 

Satellite Ephemeris Information For

 

 

 

 

 

Oct. 15, 2004

 

Quick, Accurate Assisted Locating

 

 

 

 

 

11/080,538

 

Satellite Determination

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

 

 

 

 

23

 

7,200,380

 

4/3/2007

 

20-518

 

Wireless Telecommunications

 

 

 

 

 

10/379,940

 

Location Based Services Scheme

 

 

 

 

 

3/6/2003

 

Selection (“Scheme Selection”)

 

 

 

 

 

USP 7,200,380

 

 

 

 

 

 

 

Apr. 3, 2007

 

 

Page 3

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

24

 

7,183,973

 

2/27/2007

 

20-587

 

Improved Culled Satellite Ephemeris

 

 

 

 

 

60/618,606

 

Information Based On Accurate

 

 

 

 

 

Oct. 15, 2004

 

Distance In Range Calculations, For

 

 

 

 

 

11/080,517

 

Quick, Accurate Assisted Locating

 

 

 

 

 

3/16/2005

 

Satellite Location Determination

 

 

 

 

 

USP 7,183,973

 

 

 

 

 

 

 

Feb. 27, 2007

 

 

 

 

 

 

 

25

 

7,260,186

 

8/21/2007

 

20-535

 

Solutions for VoIP 911 Location

 

 

 

 

 

60/555,305

 

Services

 

 

 

 

 

3/23/2004

 

 

 

 

 

 

 

10/836,330

 

 

 

 

 

 

 

5/3/2004

 

 

 

 

 

 

 

USP 7,260,186

 

 

 

 

 

 

 

Aug. 21, 2007

 

 

 

 

 

 

 

26

 

7,321,773

 

1/22/2008

 

20-501

 

Area Watcher For Wireless Network

 

 

 

 

 

60/367,710

 

(DIV is 20-868)

 

 

 

 

 

3/28/2002

 

 

 

 

 

 

 

12/13/2002

 

 

 

 

 

 

 

USP 7,321,773

 

 

 

 

 

 

 

January 22, 2008

 

 

 

 

 

 

 

27

 

7,340,241

 

3/4/2008

 

20-840

 

Public Safety Access Point (PSAP)

 

 

 

 

 

60/367,706

 

Selection For E911 Wireless Callers in

 

 

 

 

 

3/28/2002

 

a GSM Type System

 

 

 

 

 

10/314,278

 

 

 

 

 

 

 

12/9/2002

 

 

 

 

 

 

 

(CONT of 20-494)

 

 

 

 

 

 

 

USP 7,340,241

 

 

 

 

 

 

 

March 4, 2008

 

 

 

 

 

 

 

28

 

7,355,990

 

4/8/2008

 

20-599

 

Mobile Originated-to-HTTP Internet

 

 

 

 

 

60/198,108

 

Communications

 

 

 

 

 

4/18/2000

 

(MOH-Gateway)

 

 

 

 

 

09/588,460

 

(CONT of 20-432)

 

 

 

 

 

6/6/2000

 

 

 

 

 

 

 

USP 6,891,811

 

 

 

 

 

 

 

5/10/2005

 

 

 

 

 

 

 

(cont of 20-432)

11/113,033

 

 

Page 4

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

29

 

7,430,425

 

9/30/2008

 

20-601

 

Inter-Carrier Messaging Service

 

 

 

 

 

60/316, 973

 

Providing Phone Number Only

 

 

 

 

 

Sept. 5, 2001

 

Experience (Continuation of 20-491)

 

 

 

 

 

09/985,032

 

 

 

 

 

 

 

Nov. 1, 2001

 

 

 

 

 

 

 

USP 6,658,260

 

 

 

 

 

 

 

Dec. 2, 2003

 

 

 

 

 

 

 

10/720,343

 

 

 

 

 

 

 

Nov. 25, 2003

 

 

 

 

 

 

 

11/130,256

 

 

 

 

 

 

 

May 17, 2005

 

 

 

 

 

 

 

“SECOND Continuat”

 

 

 

 

 

 

 

(CONT of 20-825, which is

 

 

 

 

 

 

 

CONT of 20-491)

 

 

 

 

 

 

 

11/516,593

 

 

 

 

 

 

 

Sept. 7, 2006

 

 

 

 

 

 

 

(refiled for consideratn of

 

 

 

 

 

 

 

litigation and Inter Partes

 

 

 

 

 

 

 

Reexam mati)

 

 

 

 

 

 

 

30

 

7,424,293

 

9/9/2008

 

20-526

 

User Plane Location Based Service

 

 

 

 

 

10/724,773

 

Using Message Tunneling To Support

 

 

 

 

 

Dec. 2, 2003

 

Roaming

 

 

 

 

 

USP 7,424,293

 

 

 

 

 

 

 

Sept. 9, 2008

 

 

 

 

 

 

 

31

 

7,411,546

 

8/12/2008

 

20-639

 

OTHER cell sites used as Reference

 

 

 

 

 

CIP of 20-865

 

Point to Cull Satellite Ephemeris

 

 

 

 

 

60/618,606

 

Information For Quick, Accurate

 

 

 

 

 

10/15/2004

 

Assisted Locating Satellite Location

 

 

 

 

 

11/080,518

 

Determination

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

USP 7,019,690

 

 

 

 

 

 

 

3/28/06

 

 

 

 

 

 

 

(CONT of 20-589)

 

 

 

 

 

 

 

(See also CONT 20-862)

 

 

 

 

 

 

 

11/822,925

 

 

 

 

 

 

 

July 11, 2007

 

 

 

 

 

 

 

USP 7,411,546

 

 

 

 

 

 

 

August 12, 2008

 

 

 

 

 

 

 

32

 

7,428,510

 

9/23/2008

 

62-187

 

Prepaid Messaging

 

 

 

 

 

60/185,053

 

(CONT is 20-903)

 

 

 

 

 

Feb. 25, 2000

 

 

 

 

 

 

 

09/790,979

 

 

 

 

 

 

 

Feb. 23, 2001

 

 

 

 

 

 

 

(PCT is 20-468)

 

 

 

 

 

 

 

USP 7,428,510

 

 

 

 

 

 

 

September 23, 2008

 

 

Page 5

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

33

 

7,489,273

 

2/10/2009

 

20-641

 

Culled Ephemeris Information For

 

 

 

 

 

60/618,606

 

Quick, Accurate Assisted Locating

 

 

 

 

 

Oct. 15, 2004

 

Satellite Location Determination For

 

 

 

 

 

11/080,518

 

Cell Site Antennas

 

 

 

 

 

3/16/2005

 

 

 

 

 

 

 

USP 7,019,690

 

 

 

 

 

 

 

3/28/06

 

 

 

 

 

 

 

(CONT of 20-589)

 

 

 

 

 

 

 

(see also CONT 20-865)

 

 

 

 

 

 

 

USP 7,113,128

 

 

 

 

 

 

 

Sept. 26, 2006

 

 

 

 

 

 

 

11/503,272

 

 

 

 

 

 

 

Aug. 14, 2006

 

 

 

 

 

 

 

(CONT of 20-641,

 

 

 

 

 

 

 

abandoned to file IDS,

 

 

 

 

 

 

 

CONT of 20-862, which is

 

 

 

 

 

 

 

CONT of 20,589)

 

 

 

 

 

 

 

34

 

RE 41,006

 

11/24/2009

 

20-491

 

Inter-Carrier Short Messaging Service

 

 

 

 

 

60/316,973

 

Providing Phone Number Only

 

 

 

 

 

Sept. 5, 2001

 

Experience

 

 

 

 

 

09/985,032

 

 

 

 

 

 

 

Nov. 1, 2001

 

 

 

 

 

 

 

(formerly USP 6,658,260

 

 

 

 

 

 

 

Dec. 2, 2003)

 

 

 

 

 

 

 

11/174,419

 

 

 

 

 

 

 

July 5, 2005

 

 

 

 

 

 

 

now RE 41,006

 

 

 

 

 

 

 

Nov. 24, 2009

 

 

 

 

 

 

 

35

 

8,090,796

 

1/3/2012

 

20-359

 

Position Identification Method and

 

 

 

 

 

12/339,014

 

System

 

 

 

 

 

Dec. 18, 2008

 

 

 

 

 

 

 

20090100185

 

 

 

 

 

 

 

April 16, 2009

 

 

 

 

 

 

 

36

 

8,089,401

 

1/3/2012

 

20-315

 

Culled Satellite Ephemeris Information

 

 

 

 

 

12/588,824

 

For Quick Accurate Assisted Locating

 

 

 

 

 

Oct. 29, 2009

 

Satellite Location Determination For

 

 

 

 

 

(CONT of 20-640;

 

Cell Site Antennas

 

 

 

 

 

which is CONT of 20-865)

 

 

 

 

 

 

 

37

 

8,165,603

 

4/24/2012

 

20-243

 

Personal Location Code

 

 

 

 

 

13/067,353

 

 

 

 

 

 

 

May 26, 2011

 

 

 

 

 

 

 

(CONT of 20.954)

 

 

 

 

 

 

 

38

 

6,529,722

 

3/4/2003

 

6529722

 

System and Method for Enhanced 9-1-

 

 

 

 

 

 

 

1 Address Development, Maintenance

 

 

 

 

 

 

 

and Call Routing Using Road Access

 

 

 

 

 

 

 

Zones

Page 6

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

39

 

8,369,825

 

2/5/2013

 

62745

 

Enhanced E911 Network Access For a

 

 

 

 

 

13/437,538

 

Call Center Using Session Initiation

 

 

 

 

 

April 2, 2012

 

Protocol (SIP) Messaging

 

 

 

 

 

(CONT of 20-870b)

 

 

 

 

 

 

 

 

 

 

 

40

 

8,370,339

 

2/5/2013

 

20-837

 

Location Input Mistake Correction

 

 

 

 

 

60/798,330

 

 

 

 

 

 

 

May 8, 2006

 

 

 

 

 

 

 

11/797,819

 

 

 

 

 

 

 

May 8, 2007

 

 

 

 

 

 

 

41

 

8,453,240

 

5/28/2013

 

40000

 

System for Efficiently Handling

 

 

 

 

 

13/447,902

 

Cryptographic Messages Containing

 

 

 

 

 

April 16, 2012

 

Nonce Values in a Wireless

 

 

 

 

 

(CONT of 20-207)

 

Connectionless Environment

 

 

 

 

 

42

 

8,450,840

 

5/28/2013

 

20-278

 

Ultra Ruggedized Ball Grid Array

 

 

 

 

 

12/930,105

 

Electronic Components

 

 

 

 

 

Dec. 27, 2010

 

 

 

 

 

 

 

43

 

8,380,223

 

2/19/2013

 

12/560,662

 

SYSTEM AND METHOD FOR

 

 

 

 

 

 

 

PROVIDING CENTRALIZED

 

 

 

 

 

 

 

POSITIONING DETERMINATION FOR

 

 

 

 

 

 

 

MULTIPLE RADIO ACCESS NETWORKS

 

 

 

 

 

44

 

8,378,888

 

2/19/2013

 

13/406,661

 

System and Method for Determining

 

 

 

 

 

 

 

the Location of a Mobile Device

 

 

 

 

 

45

 

8,350,756

 

1/8/2013

 

12/815,640

 

DETECTING AND COMPENSATING

 

 

 

 

 

 

 

FOR ERRONEOUS TIME

 

 

 

 

 

 

 

MEASUREMENT FOR MOBILE DEVICE

 

 

 

 

 

 

 

POSITION CALCULATION

 

 

 

 

 

46

 

8,325,087

 

12/4/2012

 

13/269,729

 

SYSTEM AND METHOD FOR SERVER

 

 

 

 

 

 

 

SIDE DETECTION OF FALSIFIED

 

 

 

 

 

 

 

SATELLITE MEASUREMENTS

 

 

 

 

 

47

 

8,301,160

 

10/30/2012

 

12/813,278

 

SYSTEM AND METHOD FOR SUPL

 

 

 

 

 

 

 

ROAMING USING A HELD CLIENT

 

 

 

 

 

48

 

8,299,961

 

10/30/2012

 

13/190,048

 

METHOD AND SYSTEM FOR

 

 

 

 

 

 

 

SELECTING OPTIMAL SATELLITES IN

 

 

 

 

 

 

 

VIEW

 

 

 

 

 

49

 

8,290,510

 

10/16/2012

 

12/782,920

 

SYSTEM AND METHOD FOR SUPL

 

 

 

 

 

 

 

HELD INTERWORKING

 

 

 

 

 

50

 

8,217,832

 

7/10/2012

 

12/565,395

 

ENHANCING LOCATION ACCURACY

 

 

 

 

 

 

 

USING MULTIPLE SATELLITE

 

 

 

 

 

 

 

MEASUREMENTS BASED ON

 

 

 

 

 

 

 

ENVIRONMENT

 

 

 

 

 

 

 

 

 

51

 

8,213,955

 

7/3/2012

 

12/113476

 

Network Measurement

 

 

 

 

 

 

 

Report Caching for

 

 

 

 

 

 

 

Location of Mobile

 

 

 

 

 

 

 

Devices

Page 7

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

52

 

8,160,610

 

4/17/2012

 

12/406384

 

System and Method for

 

 

 

 

 

 

 

Locating Mobile Device

 

 

 

 

 

 

 

in Wireless

 

 

 

 

 

 

 

Communication

 

 

 

 

 

 

 

Network

 

 

 

 

 

53

 

8,125,377

 

2/28/2012

 

12/272046

 

System and Method for

 

 

 

 

 

 

 

Determining the

 

 

 

 

 

 

 

Location of a Mobile

 

 

 

 

 

 

 

Device

 

 

 

 

 

54

 

8,085,193

 

12/27/2011

 

12/100290

 

System and Method of

 

 

 

 

 

 

 

Preventing A-GPS

 

 

 

 

 

 

 

Devices from Searching

 

 

 

 

 

 

 

for Specific Satellites

 

 

 

 

 

55

 

8,081,109

 

12/20/2011

 

12/717239

 

Method and Apparatus

 

 

 

 

 

 

 

for Determining the

 

 

 

 

 

 

 

Geographic Location of a

 

 

 

 

 

 

 

Device

 

 

 

 

 

56

 

8,035,557

 

10/11/2011

 

12/276917

 

System and Method for

 

 

 

 

 

 

 

Server Side Detection of

 

 

 

 

 

 

 

Falsified Satellite

 

 

 

 

 

 

 

Measurements

 

 

 

 

 

57

 

8,019,339

 

9/13/2011

 

11/749634

 

Using Serving Area

 

 

 

 

 

 

 

Identification in a Mixed

 

 

 

 

 

 

 

Access Network

 

 

 

 

 

 

 

Environment

 

 

 

 

 

58

 

8,000,702

 

8/16/2011

 

11/749647

 

Optimizing Location

 

 

 

 

 

 

 

Services Performance by Combining

 

 

 

 

 

 

 

User Plane

 

 

 

 

 

 

 

and Control Plane

 

 

 

 

 

59

 

8,000,701

 

8/16/2011

 

11/749621

 

A Correlation

 

 

 

 

 

 

 

Mechanism to

 

 

 

 

 

 

 

Communicate in a Dual-

 

 

 

 

 

 

 

Plane Architecture

 

 

 

 

 

60

 

7,999,730

 

8/16/2011

 

12/314164

 

System and Method for

 

 

 

 

 

 

 

Providing GNSS

 

 

 

 

 

 

 

Assistant Data Without

 

 

 

 

 

 

 

Dedicated Receivers

 

 

 

 

 

61

 

7,986,266

 

7/26/2011

 

12/403454

 

Method and System for

 

 

 

 

 

 

 

Selecting Optimal

 

 

 

 

 

 

 

Satellites in View

 

 

 

 

 

62

 

7,956,803

 

6/7/2011

 

12/325612

 

System and Method for

 

 

 

 

 

 

 

Protecting Against

 

 

 

 

 

 

 

Spoofed A-GNSS

 

 

 

 

 

 

 

Measurement Data

Page 8

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

63

 

7,948,435

 

5/24/2011

 

12/717233

 

Method and Apparatus

 

 

 

 

 

 

 

for Determining the

 

 

 

 

 

 

 

Geographic Location of a Device

 

 

 

 

 

64

 

7,940,213

 

5/10/2011

 

12/276804

 

System and Method for

 

 

 

 

 

 

 

Determining Falsified

 

 

 

 

 

 

 

Satellite Measurements

 

 

 

 

 

65

 

7,928,903

 

4/19/2011

 

12/395803

 

Method and System for

 

 

 

 

 

 

 

Selecting Optimal

 

 

 

 

 

 

 

Satellites for A-GPS

 

 

 

 

 

 

 

Location of Handsets in

 

 

 

 

 

 

 

Wireless Networks

 

 

 

 

 

66

 

7,920,091

 

4/5/2011

 

12/849493

 

System and Method for

 

 

 

 

 

 

 

A-GPS Positioning of a

 

 

 

 

 

 

 

Mobile Device

 

 

 

 

 

67

 

7,916,071

 

3/29/2011

 

12/389734

 

System and Method for

 

 

 

 

 

 

 

Determining a

 

 

 

 

 

 

 

Reference Location of a

 

 

 

 

 

 

 

Mobile Device

 

 

 

 

 

68

 

7,847,728

 

12/7/2010

 

12/099694

 

System and Method for

 

 

 

 

 

 

 

A-GPS Positioning of a

 

 

 

 

 

 

 

Mobile Device

 

 

 

 

 

69

 

7,825,855

 

11/2/2010

 

10/783434

 

Assisted Global

 

 

 

 

 

 

 

Positioning System

 

 

 

 

 

 

 

Location Determination

 

 

 

 

 

70

 

7,800,533

 

9/21/2010

 

12/276852

 

System and Method for

 

 

 

 

 

 

 

Determining Falsified

 

 

 

 

 

 

 

Geographic Location of

 

 

 

 

 

 

 

A Mobile Device

 

 

 

 

 

71

 

7,800,530

 

9/21/2010

 

12/050794

 

Method and System for

 

 

 

 

 

 

 

Providing Assistance

 

 

 

 

 

 

 

Data for A-GPS Location

 

 

 

 

 

 

 

of Handsets in Wireless

 

 

 

 

 

72

 

7,733,268

 

6/8/2010

 

11/525132

 

Method and Apparatus

 

 

 

 

 

 

 

for Determining the

 

 

 

 

 

 

 

Geographic Location of a Device

 

 

 

 

 

73

 

7,696,922

 

4/13/2010

 

12/201252

 

Method and Apparatus

 

 

 

 

 

 

 

for Geolocation

 

 

 

 

 

 

 

Determination

 

 

 

 

 

74

 

7,692,577

 

4/6/2010

 

12/201279

 

Method and Apparatus

 

 

 

 

 

 

 

for Geolocation

 

 

 

 

 

 

 

Determination

 

 

 

 

 

 

 

 

 

75

 

7,436,355

 

10/14/2008

 

11/405404

 

Method and Apparatus

 

 

 

 

 

 

 

for Geolocation

 

 

 

 

 

 

 

Determination

Page 9

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

76

 

7,209,077

 

4/24/2007

 

10/980476

 

Global Positioning

 

 

 

 

 

 

 

System Signal

 

 

 

 

 

 

 

Acquisition Assistance

 

 

 

 

 

77

 

6,903,683

 

6/7/2005

 

10/718416

 

Method for Delivering

 

 

 

 

 

 

 

Assistance Data in an

 

 

 

 

 

 

 

Unsynchronized

 

 

 

 

 

 

 

Wireless Network

 

 

 

 

 

78

 

6,236,359

 

5/22/2001

 

09/078444

 

Cellular Terminal

 

 

 

 

 

 

 

Location Using GPS

 

 

 

 

 

 

 

Signals in the Cellular

 

 

 

 

 

 

 

Band

 

 

 

 

 

79

 

6,091,957

 

7/18/2000

 

08/874061

 

System and Method for

 

 

 

 

 

 

 

Providing a Geographic

 

 

 

 

 

 

 

Location of a Mobile

 

 

 

 

 

 

 

Telecommunications

 

 

 

 

 

 

 

Unit

 

 

 

 

 

80

 

8,467,320

 

6/18/2013

 

20-855

 

Voice Over Internet Protocol (VoIP)

 

 

 

 

 

60/733,789

 

Location Based Multi-User

 

 

 

 

 

Nov. 7, 2005

 

Conferencing

 

 

 

 

 

11/519,816

 

 

 

 

 

 

 

Sept. 13, 2006

 

 

 

 

 

 

 

(PCT is 20-611)

 

 

 

 

 

 

 

81

 

8,436,728

 

5/7/2013

 

62725

 

First Responder Wireless Emergency

 

 

 

 

 

13/353,734

 

Alerting with Automatic Callback and

 

 

 

 

 

Jan. 19, 2012

 

Location Triggering

 

 

 

 

 

(CONT of 20-985)

 

 

 

 

 

 

 

82

 

8,463,284

 

6/11/2013

 

20-873

 

Short Messaging System (SMS) Proxy

 

 

 

 

 

11/487,333

 

Communications To Enable Location

 

 

 

 

 

July 17, 2006

 

Based Services In Wireless Devices

 

 

 

 

 

83

 

8,483,729

 

7/9/2013

 

40039

 

Inter-Carrier Messaging Service

 

 

 

 

 

13/560,170

 

Providing Phone Number Only

 

 

 

 

 

July 27, 2012

 

Experience

 

 

 

 

 

(CONT of 20-225)

 

 

 

 

 

 

 

84

 

8,489,874

 

7/16/2013

 

20-585

 

Encryption STE Communications

 

 

 

 

 

11/008,615

 

Through Private Branch Exchange

 

 

 

 

 

12/10/2004

 

(PBX)

 

 

 

 

 

60/553,547

 

 

 

 

 

 

 

3/17/2004

 

 

 

 

 

 

 

85

 

8,520,805

 

8/27/2013

 

20-634

 

Video E911

 

 

 

 

 

60/924,177

 

 

 

 

 

 

 

May 2, 2007

 

 

 

 

 

 

 

11/802,691

 

 

 

 

 

 

 

May 24, 2007

 

 

Page 10

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Mapped to Products (but not Core Patents)

 

Count

 

Patent Number

 

Issue
Date

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

86

 

8,548,736

 

10/1/2013

 

20-935

 

Historical Data based Navigational

 

 

 

 

 

61/202,442

 

Routing

 

 

 

 

 

Feb. 27, 2009

 

 

 

 

 

 

 

12/382,321

 

 

 

 

 

 

 

March 13, 2009

 

 

 

 

 

 

 

87

 

8,577,390

 

11/5/2013

 

62712

 

Method and System for Dynamic

 

 

 

 

 

13/346,265

 

Estimation and Predictive Route

 

 

 

 

 

Jan. 9, 2012

 

Generator

 

 

 

 

 

(CONT of 20-218)

 

 

 

 

 

 

 

88

 

8,576,991

 

11/5/2013

 

20-688

61/064,671

March 19, 2008

12/081,191

April 11, 2008

 

End-to-End Logic Tracing of Complex

Call Flows in a Distributed Cell System

 

 

 

 

 

89

 

8,578,032

 

11/5/2013

 

40022

 

System and Method for Re-Directing

 

 

 

 

 

13/492,080

 

Requests From Browsers for

 

 

 

 

 

June 8, 2012

 

Communications over Non-IP Based

 

 

 

 

 

(CONT of 20-326)

 

Networks

 

 

 

 

 

90

 

8,577,339

 

11/5/2013

 

40044

 

Wireless Chat Automatic Status

 

 

 

 

 

13/584, 261

 

Signaling “Buddy Chat”

 

 

 

 

 

August 13, 2012

 

 

 

 

 

 

 

(CONT of 20-221; which is

 

 

 

 

 

 

 

CONT of 20-937)

 

 

 

 

 

 

 

91

 

8,577,328

 

11/5/2013

 

20-887

 

Associating Metro Street Address

 

 

 

 

 

11/506,859

 

Guide (MSAG) Validated Addresses

 

 

 

 

 

Aug. 21, 2006

 

With Geographic Map Data

 

 

 

 

 

92

 

8,594,627

 

11/26/2013

 

20-916

 

Remotely Provisioned Wireless Proxy

 

 

 

 

 

61/136,806

 

 

 

 

 

 

 

Oct. 6, 2008

 

 

 

 

 

 

 

12/588,142

 

 

 

 

 

 

 

Oct. 6, 2009

 

 

 

 

 

 

 

93

 

8,621,374

 

12/31/2013

 

20-236

 

Method and Apparatus for Sending,

 

 

 

 

 

(CONT of 20-355)

 

Retrieving, and Planning Location

 

 

 

 

 

13/064,267

 

Relevant Information

 

 

 

 

 

March 15, 2011

 

 

 

 

 

 

 

94

 

8,626,160

 

1/7/2014

 

62736

 

User Plane Location Based Service

 

 

 

 

 

13/403,332

 

Using Message Tunneling to Support

 

 

 

 

 

Feb. 23, 2012

 

Roaming

 

 

 

 

 

(CONT of 20-222)

 

 

 

 

 

Page 11

--------------------------------------------------------------------------------

 

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

1

  

6,341,270

  

1/22/2002

  

20-544

  

Method For Providing Vendor

  

 

  

 

  

60/107,785

  

Notification Marketing In An Electronic

  

 

  

 

  

Nov. 10, 1998

  

Commerce Network Environment

  

 

  

 

  

09/236/510

  

 

  

 

  

 

  

Jan. 25, 1999

  

 

  

 

  

 

  

USP 6,341,270

  

 

  

 

  

 

  

Jan. 22, 2002

  

 

 

 

 

 

 

2

  

6,535,885

  

3/18/2003

  

20-541

  

Multikeyed Table Implementable On a

  

 

  

 

  

09/688,160

  

Personal Digital Assistant (PCT case

  

 

  

 

  

Oct. 16, 2000

  

filed, but abandoned)

  

 

  

 

  

USP 6,535,885

  

 

  

 

  

 

  

3/18/2003

  

 

 

 

 

 

 

3

  

6,546,374

  

4/8/2003

  

20-545

  

Apparatus For Providing Instant

  

 

  

 

  

60/107,785

  

Vendor Notification In An Electronic

  

 

  

 

  

Nov. 10, 1998

  

Commerce Network Environment

  

 

  

 

  

09/237,289

  

 

  

 

  

 

  

Jan. 25, 1999

  

 

  

 

  

 

  

USP 6,546,374

  

 

  

 

  

 

  

Apr. 8, 2003

  

 

 

 

 

 

 

4

  

6,560,604

  

5/6/2003

  

20-563

  

System, Method, and Apparatus For

  

 

  

 

  

09/523,168

  

Automatically And Dynamically

  

 

  

 

  

Mar. 10, 2000

  

Updating Options, Features, and/or

  

 

  

 

  

USP 6,560,604

  

Services Available To A Client

  

 

  

 

  

5/6/2003

  

Device

 

 

 

 

 

5

  

6,587,838

  

7/1/2003

  

20-543

  

Method and System For Conducting

  

 

  

 

  

09/237,292

  

Real Time Electronic Commerce

  

 

  

 

  

Jan. 25, 1999

  

 

  

 

  

 

  

USP 6,587,838

  

 

  

 

  

 

  

7/1/2003

  

 

 

 

 

 

 

6

  

6,704,768

  

3/9/2004

  

20-549

  

System, Method and Computer

  

 

  

 

  

09/494,553

  

Program Product For Providing Server

  

 

  

 

  

Jan. 31, 2000

  

Discovery Services During A Startup

  

 

  

 

  

09/707,960 (CIP)

  

Sequence

  

 

  

 

  

Nov. 8, 2000

  

 

  

 

  

 

  

USP 6,704,768

  

 

  

 

  

 

  

3/9/2004

  

 

 

 

 

 

 

7

  

6,466,937

  

10/15/2002

  

20-552

  

System, Method and Apparatus For

  

 

  

 

  

09/523,165

  

Utilizing Transaction Databases In A

  

 

  

 

  

3/10/2000

  

Client-Server Environment

  

 

  

 

  

USP 6,466,937

  

 

  

 

  

 

  

Oct. 15, 2002

  

 

 

 

 

 

 

 

 

 

 

8

  

6,845,084

  

1/18/2005

  

20-554

  

Routing Protocol Selection For An Ad

  

 

  

 

  

10/028,267

  

Hoc Network

  

 

  

 

  

Dec. 28, 2001

  

 

  

 

  

 

  

USP 6,845,084

  

 

  

 

  

 

  

Jan. 18, 2005

  

 

1 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

9

  

7,003,571

  

2/21/2006

  

20-548

  

System and Method for

  

 

  

 

  

09/494,553

  

Re-Directing Requests From

  

 

  

 

  

1/31/2000

  

Browsers For Communications

  

 

  

 

  

09/698,181 (CIP)

  

Over Non-IP Based Networks

  

 

  

 

  

Oct. 30, 2000

  

 

  

 

  

 

  

USP 7,003,571

  

 

  

 

  

 

  

2/21/2006

  

 

 

 

 

 

 

10

  

7,024,474

  

4/4/2006

  

20-567

  

A System and Method To Publish

  

 

  

 

  

09/494,553

  

Information From Servers To

  

 

  

 

  

Jan. 31, 2000

  

Remote Monitor Devices

  

 

  

 

  

09/767,951(CIP)

  

 

  

 

  

 

  

Jan. 24, 2001

  

 

  

 

  

 

  

USP 7,024,474

  

 

  

 

  

 

  

April 4, 2006

  

 

 

 

 

 

 

11

  

7,127,264

  

10/24/2006

  

20-443

  

Mobile Originated Interactive Menus

  

 

  

 

  

Feb. 27, 2001

  

via Short Messaging Services (MO

  

 

  

 

  

09/793,089

  

Menus)

  

 

  

 

  

Feb. 27, 2001

  

 

  

 

  

 

  

USP 7,127,264

  

 

  

 

  

 

  

Oct. 24, 2006

  

 

  

 

  

 

  

(continued as 20-888)

  

 

 

 

 

 

 

12

  

7,302,612

  

11/27/2007

  

20-499

  

High Level Operational Support

  

 

  

 

  

10/426,640

  

System

  

 

  

 

  

5/1/2003

  

 

  

 

  

 

  

USP 7,302,612

  

 

  

 

  

 

  

Nov. 27, 2007

  

 

 

 

 

 

 

13

  

7,426,535

  

9/16/2008

  

20-561

  

Coordination of Data Received From

  

 

  

 

  

10/265,740

  

One or More Sources Over One Or More

  

 

  

 

  

Oct. 8, 2002

  

Channels Into A Single Context

  

 

  

 

  

USP 7,426,535

  

 

  

 

  

 

  

Sept. 16, 2008

  

 

 

 

 

 

 

 

 

 

 

14

  

7,418,498

  

8/26/2008

  

20-869

  

A System and Method To Publish

  

 

  

 

  

09/494,553

  

Information From Servers To

  

 

  

 

  

Jan. 31, 2000

  

Remote Monitor Devices

  

 

  

 

  

09/767,951 (CIP)

  

 

  

 

  

 

  

Jan. 24, 2001

  

 

  

 

  

 

  

11/366,009

  

 

  

 

  

 

  

Mar. 2, 2006

  

 

  

 

  

 

  

(CONT of 20-567)

  

 

  

 

  

 

  

(CONT is 20-905)

  

 

 

 

 

 

 

15

  

7,426,380

  

9/16/2008

  

20-495

  

Location Derived Presence

  

 

  

 

  

60/367,708

  

Information (related to MAST)

  

 

  

 

  

3/28/2002

  

 

  

 

  

 

  

10/395,217

  

 

  

 

  

 

  

3/25/2003

  

 

  

 

  

 

  

USP 7,426,380

  

 

  

 

  

 

  

September 16, 2008

  

 

2 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

16

  

7,471,236

  

12/30/2008

  

20-829

  

Cellular Augmented Radar/Laser

  

 

  

 

  

60/777,541

  

Detector (Continued as 20-926)

  

 

  

 

  

March 1, 2006

  

 

  

 

  

 

  

11/400,278

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

USP 7,471,236

  

 

  

 

  

 

  

Dec. 30, 2008

  

 

 

 

 

 

 

17

  

7,483,983

  

1/27/2009

  

20-570

  

Method and System For Deploying

  

 

  

 

  

09/709,487

  

Content To Wireless Devices

  

 

  

 

  

Nov. 13, 2000

  

 

  

 

  

 

  

USP 7,483,983

  

 

  

 

  

 

  

Jan. 27, 2009

  

 

 

 

 

 

 

18

  

7,519,654

  

4/14/2009

  

20-434

  

Multi-Carrier Support for Destinations

  

 

  

 

  

09/716,944

  

 

  

 

  

 

  

Nov. 22, 2000

  

 

  

 

  

 

  

USP 7,519,654

  

 

  

 

  

 

  

April 14, 2009

  

 

 

 

 

 

 

19

  

7,522,911

  

4/21/2009

  

20-431

  

Wireless Chat Status Tracking (Instant

  

 

  

 

  

60/196,099

  

Messaging) Mobile Chat Location

  

 

  

 

  

4/11/2000

  

Register (MCLR) (From Perspective

  

 

  

 

  

09/814,363

  

of Gateway)

  

 

  

 

  

3/23/2001

  

 

 

 

 

 

 

 

 

 

 

20

  

7,533,259

  

5/12/2009

  

20-523

  

Encapsulation of Secure Encrypted

  

 

  

 

  

60/502,660

  

Data in a Deployable, Secure

  

 

  

 

  

Sept. 15, 2003

  

Communication System Allowing

  

 

  

 

  

10/699,834

  

Benign, Secure Commercial Transport

  

 

  

 

  

Nov. 4, 2003

  

 

  

 

  

 

  

USP 7,533,259

  

 

  

 

  

 

  

May 12, 2009

  

 

 

 

 

 

 

21

  

7,533,301

  

5/12/2009

  

20-674

  

High Level Operational Support System

  

 

  

 

  

11/984,640

  

 

  

 

  

 

  

Nov. 20, 2007

  

 

  

 

  

 

  

(CONT of 20-499)

  

 

  

 

  

 

  

USP 7,533,301

  

 

  

 

  

 

  

May 12, 2009

  

 

 

 

 

 

 

22

  

6,674,445

  

1/6/2004

  

09/628,850

  

Generalized, Differentially Encoded,

  

 

  

 

  

July 31, 2000

  

Indexed Raster Vector Data and

  

 

  

 

  

USP 6,674,445

  

Schema For Maps On a Personal

  

 

  

 

  

January 6, 2004

  

Digital Assistant

 

 

 

 

 

23

  

6,963,748

  

11/8/2005

  

10/037,805

  

Mobile Device Locator Adapter

  

 

  

 

  

December 26, 2001

  

System For Location Based Services

  

 

  

 

  

USP 6,963,748

  

 

  

 

  

 

  

November 8, 2005

  

 

 

 

 

 

 

24

  

6,988,103

  

1/17/2006

  

10/034,440

  

Location Based Services Bridge To

  

 

  

 

  

December 26, 2001

  

External Data Sources

  

 

  

 

  

USP 6,988,103

  

 

  

 

  

 

  

January 17, 2006

  

 

3 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

25

  

6,978,258

  

12/20/2005

  

10/034,442

  

Fuzzy Logic Reasoning For Inferring

  

 

  

 

  

December 26, 2001

  

User Location Preferences

  

 

  

 

  

USP 6,978,258

  

 

  

 

  

 

  

December 20, 2005

  

 

 

 

 

 

 

26

  

7,124,199

  

10/17/2006

  

10/330,874

  

Turn Restriction Handling

  

 

  

 

  

December 27, 2002

  

Enhancement

  

 

  

 

  

USP 7,124,199

  

 

  

 

  

 

  

October 17, 2006

  

 

 

 

 

 

 

27

  

6,865,538

  

3/8/2005

  

10/224,035

  

Meeting Location Determination

  

 

  

 

  

August 20, 2002

  

Using Spatio-Semantic Modeling

  

 

  

 

  

USP 6,865,538

  

 

  

 

  

 

  

March 8, 2005

  

 

 

 

 

 

 

28

  

6,985,747

  

1/10/2006

  

10/772,998

  

Use of Triggers and a Location

  

 

  

 

  

February 5, 2004

  

Hypercube to Enable Push-Based

  

 

  

 

  

USP 6,985,747

  

Location Applications

  

 

  

 

  

January 10, 2006

  

 

 

 

 

 

 

 

 

 

 

29

  

7,458,184

  

12/2/2008

  

20-956 10/785,735

  

Location Based Messaging

  

 

  

 

  

February 23, 2004

  

 

  

 

  

 

  

USP 7,458,184

  

 

  

 

  

 

  

Dec. 2, 2008

  

 

 

 

 

 

 

30

  

7,277,921

  

10/2/2007

  

09/795,719

  

Interprocess Application Programming

  

 

  

 

  

February 28, 2001

  

Interface For Computer Applications

  

 

  

 

  

USP 7,277,921

  

 

  

 

  

 

  

October 2, 2007

  

 

 

 

 

 

 

31

  

7,577,835

  

8/19/2009

  

20-522

  

Deployable Secure Communication

  

 

  

 

  

10/643,868

  

System (SwiftLink 1200)

  

 

  

 

  

8/20/2003

  

 

  

 

  

 

  

US 7,577,835

  

 

  

 

  

 

  

Aug. 18, 2009

  

 

 

 

 

 

 

32

  

6,728,628

  

4/27/2004

  

10/309,546

  

Portable Traffic Information System

  

 

  

 

  

Dec. 3, 2002

  

 

  

 

  

 

  

USP 6,728,628

  

 

  

 

  

 

  

Apr. 27, 2004

  

 

 

 

 

 

 

33

  

7,069,143

  

6/27/2006

  

10/769,042

  

Mobile Traffic Information System

  

 

  

 

  

Jan. 30, 2004

  

 

  

 

  

 

  

USP 7,069,143

  

 

  

 

  

 

  

Jun. 27, 2006

  

 

 

 

 

 

 

34

  

7,271,742

  

9/18/2007

  

10/378,980

  

Method and Apparatus for Sending,

  

 

  

 

  

March 3, 2003

  

Retrieving, and Planning Location

  

 

  

 

  

USP 7,271,742

  

Relevant Information

  

 

  

 

  

Sept. 18, 2007

  

 

 

 

 

 

 

35

  

7,321,826

  

1/22/2008

  

11/450,171

  

Point of Interest Spatial Rating Search

  

 

  

 

  

June 8, 2006

  

Method and System

  

 

  

 

  

USP 7,321,826

  

 

  

 

  

 

  

Jan. 22, 2008

  

 

 

 

 

 

 

36

  

7,486,958

  

2/3/2009

  

10/235,963

  

System and Method for Maintaining

  

 

  

 

  

Sept. 4, 2002

  

an Online Point-Of-Interest Directory

  

 

  

 

  

USP 7,486,958

  

 

  

 

  

 

  

Feb. 3, 2009

  

 

4 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

  

 

  

 

  

 

  

 

37

  

7,640,031

 

12/29/2009

  

20-888

  

Mobile Originated Interactive Menus

  

 

 

 

  

Feb. 27, 2001

  

via Short Messaging Services

  

 

 

 

  

09/793,089

  

 

  

 

 

 

  

Feb. 27, 2001

  

 

  

 

 

 

  

(CONT of 20-443)

  

 

  

 

  

 

  

11/472,307

  

 

  

 

  

 

  

June 22, 2006

  

 

  

 

  

 

  

USP 7,640,031

  

 

  

 

  

 

  

Dec. 29, 2009

  

 

 

 

 

 

 

38

  

7,626,977

  

12/1/2009

  

20-525

  

Standard Telephone Equipment (STE)

  

 

  

 

  

10/739,289

  

Based Deployable Secure

  

 

  

 

  

Dec. 19, 2003

  

Communication System

  

 

  

 

  

USP 7,626,977

  

 

  

 

  

 

  

Dec. 1, 2009

  

 

 

 

 

 

 

39

  

7,629,926

  

12/9/2009

  

20-640

  

Culled Satellite Ephemeris

  

 

  

 

  

60/618,606

  

Information For Quick, Accurate,

  

 

  

 

  

10/15/2004

  

Assisted Locating Satellite Location

  

 

  

 

  

11/080,518

  

Determination For Cell Site Antennas

  

 

  

 

  

3/16/2005

  

 

  

 

  

 

  

USP 7,019,690

  

 

  

 

  

 

  

3/28/06

  

 

  

 

  

 

  

(CONT of 20-589)

  

 

  

 

  

 

  

(See also CONT 20-862)

  

 

  

 

  

 

  

(CONT of 20-865,

  

 

  

 

  

 

  

abandoned for IDS)

  

 

  

 

  

 

  

11/826,120

  

 

  

 

  

 

  

July 12, 2007

  

 

  

 

  

 

  

USP 7,629,926

  

 

  

 

  

 

  

Dec. 8, 2009

  

 

 

 

 

 

 

40

  

7,689,696

  

3/30/2010

  

20-861

  

System and Method for Re-Directing

  

 

  

 

  

09/494,553

  

Requests From Browsers For

  

 

  

 

  

1/31/2000

  

Communications Over Non-IP Based

  

 

  

 

  

09/698,181 (CIP)

  

Networks (Cont of 20-548)

  

 

  

 

  

Oct. 30, 2000

  

 

  

 

  

 

  

11/327,413

  

 

  

 

  

 

  

Jan. 6, 2006

  

 

  

 

  

 

  

USP 7,689,696

  

 

  

 

  

 

  

March 30, 2010

  

 

 

 

 

 

 

41

  

7,707,407

  

4/27/2010

  

20-524

  

Encryption of Voice and Data in a

  

 

  

 

  

60/502,660

  

Single Data Stream in a Deployable

  

 

  

 

  

Sept. 15, 2003

  

Secure Communication System

  

 

  

 

  

10/716,564

  

 

  

 

  

 

  

Nov. 20, 2003

  

 

 

 

 

 

 

 

 

 

 

42

  

7,693,981

  

4/6/2010

  

20-905

  

A System and Method to Publish

  

 

  

 

  

12/219,495

  

Information from Servers to Remote

  

 

  

 

  

July 23, 2008

  

Monitor Devices

  

 

  

 

  

(CONT of 20-869)

  

 

  

 

  

 

  

(which is CONT of 20-567)

  

 

  

 

  

 

  

(CONT = 20-390)

  

 

5 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

43

  

7,716,374

  

5/11/2010

  

20-557

  

Run-Time Engine Implemented On A

  

 

  

 

  

60/240,087

  

Computing Device Allowing

  

 

  

 

  

Oct. 16, 2000

  

Synchronization Of Records During

  

 

  

 

  

09/977,686

  

Application Execution

  

 

  

 

  

USP 7,716,374

  

 

  

 

  

 

  

May 11, 2010

  

 

 

 

 

 

 

44

  

7,724,902

  

5/25/2010

  

20-597

  

Faceplate For Quick Removal and

  

 

  

 

  

11/135,332

  

Securing of Encryption Device

  

 

  

 

  

5/24/2005

  

 

  

 

  

 

  

11/008,596

  

 

  

 

  

 

  

Dec. 10, 2004

  

 

  

 

  

 

  

60/553,547

  

 

  

 

  

 

  

3/17/2004

  

 

  

 

  

 

  

USP 7,724,902

  

 

  

 

  

 

  

May 25, 2010

  

 

 

 

 

 

 

45

  

7,809,382

  

10/5/2010

  

20-464

  

Short Message Distribution Center

  

 

  

 

  

60/196,097

  

 

  

 

  

 

  

4/11/2000

  

 

  

 

  

 

  

09/832,010

  

 

  

 

  

 

  

4/11/2001

  

 

  

 

  

 

  

(CONT = 20-337)

  

 

 

 

 

 

 

46

  

7,813,484

  

10/12/2010

  

20-514

  

HTTP-Based MMS User Agent I/F

  

 

  

 

  

60/401,746

  

 

  

 

  

 

  

8/8/2002

  

 

  

 

  

 

  

10/378,901

  

 

  

 

  

 

  

3/5/2003

  

 

  

 

  

 

  

(CONT = 20-336)

  

 

 

 

 

 

 

 

 

 

 

47

  

7,782,254

  

8/24/2010

  

20-894

  

Improved Culled Satellite Ephemeris

  

 

  

 

  

60/618,606

  

Information Based On Limiting A Span

  

 

  

 

  

Oct. 15, 2004

  

Of An Inverted Cone For Locating

  

 

  

 

  

11/080,537

  

Satellite In-Range Determinations

  

 

  

 

  

March 16, 2005

  

 

  

 

  

 

  

11/282,685

  

 

  

 

  

 

  

Nov. 21, 2005

  

 

  

 

  

 

  

USP 7,091,905

  

 

  

 

  

 

  

Aug. 15, 2006

  

 

  

 

  

 

  

11/501,113

  

 

  

 

  

 

  

Aug. 9, 2006

  

 

  

 

  

 

  

(CONT of 20-857, which is

  

 

  

 

  

 

  

CONT of 20-588)

  

 

  

 

  

 

  

USP 7,782,254

  

 

  

 

  

 

  

Aug. 24, 2010

  

 

 

 

 

 

 

48

  

7,805,483

  

9/28/2010

  

20-619

  

Virtual Location Aware Content Using

  

 

  

 

  

60/766,289

  

Presence Information Data Formation

  

 

  

 

  

Jan. 9, 2006

  

With Location Object (PIDF-LO)

  

 

  

 

  

11/651,051

  

 

  

 

  

 

  

Jan. 9, 2007

  

 

  

 

  

 

  

USP 7,805,483

  

 

  

 

  

 

  

Sept. 28, 2010

  

 

  

 

  

 

  

(CONT = 20-335)

  

 

6 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

49

  

7,809,359

  

10/5/2010

  

20-938

  

Wireless Chat Status Tracking (Instant

  

 

  

 

  

60/196,099

  

Messaging) Mobile Chat Location

  

 

  

 

  

4/11/2000

  

Register (MCLR) (From Perspective of

  

 

  

 

  

09/814,363

  

Gateway)

  

 

  

 

  

3/23/2001

  

 

  

 

  

 

  

12/379,506

  

 

  

 

  

 

  

Feb. 24, 2009

  

.

  

 

  

 

  

(CONT of 20-431)

  

 

  

 

  

 

  

(DIV = 20-938)

  

 

  

 

  

 

  

USP 7,809,359

  

 

  

 

  

 

  

Oct. 5, 2010

  

 

 

 

 

 

 

50

  

7,764,961

  

7/27/2010

  

20-519C

  

Mobile Based Area Event Handling

  

 

  

 

  

10/459,448

  

When Currently Visited Network

  

 

  

 

  

6/12/2003

  

Does Not Cover Area

  

 

  

 

  

11/399,528

  

 

  

 

  

 

  

April 7, 2006

  

 

  

 

  

 

  

12/585,104

  

 

  

 

  

 

  

Sept. 3, 2009

  

 

  

 

  

 

  

USP 7,764,961

  

 

  

 

  

 

  

July 27, 2010

  

 

  

 

  

 

  

(CONT = 20-334)

  

 

 

 

 

 

 

 

 

 

 

51

  

7,764,219

  

7/27/2010

  

20-926

  

Cellular Augmented Radar/Laser

  

 

  

 

  

60/777,541

  

Detector (CONT of 20-829)

  

 

  

 

  

March 1, 2006

  

 

  

 

  

 

  

11/400,278

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

(CONT)

  

 

  

 

  

 

  

12/289,116

  

 

  

 

  

 

  

Oct. 21, 2008

  

 

  

 

  

 

  

USP 7,764,219

  

 

  

 

  

.

  

July 27, 2010

  

 

 

 

 

 

 

52

  

7,853,272

  

12/14/2010

  

20-488

  

Wireless Network Tour Guide

  

 

  

 

  

10/023,704

  

 

  

 

  

 

  

Dec. 21, 2001

  

 

  

 

  

 

  

USP 7,853,272

  

 

  

 

  

 

  

Dec. 14, 2010

  

 

 

 

 

 

 

53

  

7,844,285

  

11/30/2010

  

20-575

  

Intelligent Queue For Information

  

 

  

 

  

(cont of 62-181)

  

Teleservice Messages With

  

 

  

 

  

10/865,924

  

Superceding Updates

  

 

  

 

  

6/14/2004

  

 

  

 

  

 

  

USP 7,844,285

  

 

  

 

  

 

  

Nov. 30, 2010

  

 

 

 

 

 

 

54

  

7,853,511

  

12/14/2010

  

20-903

  

Prepaid Short Messaging

  

 

  

 

  

12/222,861

  

 

  

 

  

 

  

Aug. 18, 2008

  

 

  

 

  

 

  

(CONT of 62-187)

  

 

  

 

  

 

  

(Continued as 20-931)

  

 

  

 

  

 

  

USP 7,853,511

  

 

  

 

  

 

  

Dec. 14, 2010

  

 

7 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

55

  

7,856,315

  

12/21/2010

  

20-351

  

Method and System for Enabling an Off

  

 

  

 

  

11/242,818

  

Board Navigation Solution

  

 

  

 

  

Oct. 3, 2005

  

 

  

 

  

 

  

20060212217

  

 

  

 

  

 

  

Sept. 21, 2006

  

 

  

 

  

 

  

USP 7,856,315

  

 

  

 

  

 

  

Dec. 21, 2010

  

 

 

 

 

 

 

56

  

7,856,660

  

12/21/2010

  

20-562

  

System for Efficiently Handling

  

 

  

 

  

09/932,982

  

Cryptographic Messages Containing

  

 

  

 

  

Aug. 21, 2001

  

Nonce Values In A Wireless

  

 

  

 

  

USP 7,856,660

  

Connectionless Environment Without

  

 

  

 

  

Dec. 21, 2010

  

Comprising Security

 

 

 

 

 

 

 

 

 

57

  

7,860,068

  

1/4/2005

  

20-595

  

Intelligent Delivery Agent For Short

  

 

  

 

  

09/832,012

  

Message Distribution Center

  

 

  

 

  

4/11/2001

  

(Continuation of 20-475)

  

 

  

 

  

USP 6,839,562

  

 

  

 

  

 

  

Jan. 4, 2005

  

 

  

 

  

 

  

11/025,902

  

 

  

 

  

 

  

Jan. 3, 2005

  

 

  

 

  

 

  

USP 7,860,068

  

 

  

 

  

 

  

Dec. 28, 2010

  

 

 

 

 

 

 

58

  

7,852,834

  

12/14/2010

  

20-820

  

Temporary ENUM Gateway

  

 

  

 

  

60/670,279

  

 

  

 

  

 

  

April 12, 2005

  

 

  

 

  

 

  

11/400,279

  

 

  

 

  

 

  

April 10, 2006

  

 

  

 

  

 

  

USP 7,852,834

  

 

  

 

  

 

  

Dec. 14, 2010

  

 

 

 

 

 

 

59

  

7,856,236

  

1/22/2008

  

20-683

  

Area Watcher For Wireless Network

  

 

  

 

  

60/367,710

  

(DIV is 20-868)

  

 

  

 

  

3/28/2002

  

 

  

 

  

 

  

12/13/2002

  

 

  

 

  

 

  

USP 7,321,773

  

 

  

 

  

 

  

January 22, 2008

  

 

  

 

  

 

  

12/007,948

  

 

  

 

  

 

  

Jan. 17, 2008

  

 

 

 

 

 

 

60

  

7,840,208

  

11/23/2010

  

20-928

  

Intelligent Queue For Information

  

 

  

 

  

12/292,370

  

Teleservice Messages With

  

 

  

 

  

Nov. 18, 2008

  

Superceding Updates [Claims toward

  

 

  

 

  

(CONT of 20-575, which is

  

CMAS]

  

 

  

 

  

CONT of 62-181)

  

 

  

 

  

 

  

USP 7,840,208

  

 

  

 

  

 

  

Nov. 23, 2010

  

 

 

 

 

 

 

61

  

7,921,225

  

4/5/2011

  

20-565

  

Messaging Method and Apparatus For

  

 

  

 

  

09/494,553

  

Routing Messages In A Client Server

  

 

  

 

  

Jan. 31, 2000

  

Environment Over Multiple Wireless

  

 

  

 

  

09/739,844 (CIP)

  

and Wireline Networks

  

 

  

 

  

Dec. 20, 2000

  

 

  

 

  

 

  

USP 7,921,225

  

 

  

 

  

 

  

April 5, 2011

  

 

8 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

62

  

7,925,283

  

4/12/2011

  

20-578

  

Intelligent Delivery Agent For Short

  

 

  

 

  

(CONT of 20-475)

  

Message Distribution Center

  

 

  

 

  

10/899,056

  

 

  

 

  

 

  

July 27, 2004

  

 

  

 

  

 

  

USP 7,925,283

  

 

  

 

  

 

  

April 12, 2011

  

 

 

 

 

 

 

 

 

 

 

63

  

7,929,530

  

4/19/2011

  

20-678

  

Ancillary Data Reference For Session

  

 

  

 

  

60/996,700

  

Initiation Protocol (SIP)

  

 

  

 

  

Nov. 30, 2007

  

 

  

 

  

 

  

12/292,921

  

 

  

 

  

 

  

Dec. 1, 2008

  

 

  

 

  

 

  

USP 7,929,530

  

 

  

 

  

 

  

April 19, 2011

  

 

 

 

 

 

 

64

  

7,913,179

  

3/22/2011

  

20-355

  

Method and Apparatus for Sending,

  

 

  

 

  

11/888,992

  

Retrieving, and Planning Location

  

 

  

 

  

Aug. 2, 2007

  

Relevant Information

  

 

  

 

  

20080036778

  

 

  

 

  

 

  

Feb. 14, 2008

  

 

  

 

  

 

  

USP 7,913,179

  

 

  

 

  

 

  

March 22, 2001

  

 

 

 

 

 

 

65

  

7,825,780

  

11/2/2010

  

20-838

  

Cellular Augmented Vehicle Alarm

  

 

  

 

  

60/723,448

  

Notification Together With Location

  

 

  

 

  

Oct. 5, 2005

  

Services For Position

  

 

  

 

  

11/295,632

(illegible)

  

 

 

 

 

 

 

66

  

7,907,551

  

3/15/2011

  

20-853

  

Voice Over Internet Protocol (VoIP)

  

 

  

 

  

60/723,961

  

Location Based 911 Conferencing

  

 

  

 

  

Oct. 6, 2005

  

 

  

 

  

 

  

11/503,912

  

 

  

 

  

 

  

USP 7,907,551

  

 

  

 

  

 

  

March 15, 2011

  

 

 

 

 

 

 

67

  

7,895,256

  

2/22/2011

  

20-564

  

Messaging Method and Apparatus

  

 

  

 

  

09/494,553

  

Including A Protocol Stack That

  

 

  

 

  

Jan. 31, 2000

  

Corresponds Substantially To An Open

  

 

  

 

  

09/740,040 (CIP)

  

System

  

 

  

 

  

USP 7,895,256

  

 

  

 

  

 

  

Feb. 22, 2011

  

 

 

 

 

 

 

68

  

7,890,127

  

2/15/2011

  

20-690

  

Inter-Carrier Messaging Service

  

 

  

 

  

(CONT of 20-866)

  

Providing Phone Number Only

  

 

  

 

  

60/316,973

  

Experience (“3rd Continuation”)

  

 

  

 

  

Sept 5, 2001

  

 

  

 

  

 

  

USP 7,890,127

  

 

  

 

  

 

  

Feb. 15, 2011

  

 

 

 

 

 

 

69

  

7,890,102

  

2/15/2011

  

20-909

  

User Plane Location Based Service

  

 

  

 

  

12/230,864

  

Using Message Tunneling To Support

  

 

  

 

  

Sept 5, 2008

  

Roaming

  

 

  

 

  

(CONT of 20-526)

  

 

  

 

  

 

  

USP 7,890,102

  

 

  

 

  

 

  

Feb. 15, 2011

  

 

9 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

 

 

 

 

70

  

7,890,809

  

2/15/2011

  

20-949

  

High Level Operational Support System

  

 

  

 

  

11/984,640

  

 

  

 

  

 

  

Nov. 20, 2007

  

 

  

 

  

 

  

12/385,190

  

 

  

 

  

 

  

USP 7,890,809

  

 

  

 

  

 

  

Feb. 15, 2011

  

 

 

 

 

 

 

71

  

7,903,587

  

3/8/2011

  

20-900

  

Wireless Emergency Services Protocols

  

 

  

 

  

61/129,008

  

Translator Between ANSI-41 and VoIP

  

 

  

 

  

May 30, 2008

  

Emergency Services Protocols

  

 

  

 

  

12/453,870

  

 

  

 

  

 

  

USP 7,903,587

  

 

  

 

  

 

  

March 8, 2011

  

 

 

 

 

 

 

72

  

7,899,468

  

3/1/2011

  

20-953

  

Location Sensitive Messaging

  

 

  

 

  

11/437,041

  

 

  

 

  

 

  

May 19, 2006

  

 

  

 

  

 

  

US20070270159A1

  

 

  

 

  

 

  

USP 7,899,468

  

 

  

 

  

 

  

March 1, 2011

  

 

 

 

 

 

 

73

  

7,899,473

  

3/1/2011

  

20-520

  

Wireless Network Location-Based

 

  

 

  

 

  

10/623,156

  

Reference Information

  

 

  

 

  

July 21, 2003

  

 

  

 

  

 

  

USP 7,899,473

  

 

  

 

  

 

  

March 1, 2011

  

 

 

 

 

 

 

74

  

7,903,791

  

3/8/2011

  

20-830

  

Enhanced E911 Location Information

  

 

  

 

  

10/739,292 (20-538)

  

Using VolP

  

 

  

 

  

Dec. 19, 2003

  

 

  

 

  

 

  

11/150,343

  

 

  

 

  

 

  

USP 7,903,791

  

 

  

 

  

 

  

March 8, 2011

  

 

 

 

 

 

 

75

  

7,904,100

  

3/8/2011

  

20-647

  

Wireless Network Location-Based

  

 

  

 

  

10/623,156

  

Reference Information

  

 

  

 

  

July 21, 2003

  

 

  

 

  

 

  

(CONT of 20-520)

  

 

  

 

  

 

  

USP 7,904,100

  

 

  

 

  

 

  

March 8, 2011

  

 

 

 

 

 

 

76

  

7,894,797

  

2/2/2011

  

20-937

  

Wireless Chat Status Tracking (Instant

  

 

  

 

  

60/196,099

  

Messaging) Mobile Chat Location

  

 

  

 

  

April 11, 2000

  

Register (MCLR) (From Perspective of

  

 

  

 

  

09/814,363

  

Gateway)

  

 

  

 

  

(illegible)

  

 

 

 

 

 

 

 

 

 

 

77

  

7,890,051

  

2/15/2011

  

20-324

  

Secure Transmission Over Satellite

  

 

  

 

  

12/656,162

  

Phone Network

  

 

  

 

  

Jan. 20, 2010

  

 

  

 

  

 

  

(CONT of 20-598)

  

 

  

 

  

 

  

USP 7,890,051

  

 

  

 

  

 

  

Feb. 15, 2011

  

 

10 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

78

  

7,965,222

  

6/21/2011

  

20-331

  

Cellular Augmented Radar/Laser

  

 

  

 

  

priority 3/1/06

  

Detector

  

 

  

 

  

12/801,163

  

 

  

 

  

 

  

May 26, 2010

  

 

  

 

  

 

  

(CONT of 20-926)

  

 

  

 

  

 

  

USP 7,965,222

  

 

  

 

  

 

  

June 21, 2011

  

 

 

 

 

 

 

79

  

7,970,898

  

6/28/2011

  

20-390

  

A System and Method to Publish

  

 

  

 

  

12/656,861

  

Information from Servers to Remote

  

 

  

 

  

February 18, 2010

  

Monitor Devices

  

 

  

 

  

USP 7,970,898

  

 

  

 

  

 

  

June 28, 2011

  

 

  

 

  

 

  

(CONT of 20-905)

  

 

  

 

  

 

  

(which is CONT of 20-869)

  

 

  

 

  

 

  

(which is CONT of 20-567)

  

 

  

 

  

 

  

(CONT = 20-390)

  

 

 

 

 

 

 

80

  

7,945,026

  

5/17/2011

  

20-827

  

Voice Over Internet Protocol (VolP)

  

 

  

 

  

60/685,075

  

E911 Metro Street Address Guide

  

 

  

 

  

May 27, 2005

  

(MSAG) Validation

  

 

  

 

  

11/442,254

  

 

  

 

  

 

  

May 30, 2006

  

 

  

 

  

 

  

USP 7,945,026

  

 

  

 

  

 

  

May 17, 2011

  

 

 

 

 

 

 

81

  

7,933,385

  

4/26/2011

  

20-843

  

Emergency Alert for Voice Over

  

 

  

 

  

USP 7,933,385

  

Internet Protocol (VolP)

  

 

  

 

  

April 26, 2011

  

 

  

 

  

 

  

60/711,435

  

 

  

 

  

 

  

Aug. 25, 2005

  

 

  

 

  

 

  

11/508,283

  

 

  

 

  

 

  

Aug. 23, 2006

  

 

  

 

  

 

  

(PCT is 20-897)

  

 

 

 

 

 

 

 

 

 

 

82

  

8,027,697

  

9/27/2011

  

20-657

  

Public Safety Access Point (PSAP)

  

 

  

 

  

11/905,277

  

Selection For E911 Wireless Callers in

  

 

  

 

  

Sept. 29, 2007

  

a GSM Type System

  

 

  

 

  

(CONT of 20-840,

  

 

  

 

  

 

  

which is a

  

 

  

 

  

 

  

CONT of 20-494)

  

 

  

 

  

 

  

USP 8,027,697

  

 

  

 

  

 

  

Sept. 27, 2011

  

 

 

 

 

 

 

83

  

7,966,013

  

6/21/2011

  

20-612

  

Roaming Gateway Enabling Location

  

 

  

 

  

60/856,285

  

Based Services (LBS) Roaming For

  

 

  

 

  

Nov. 3, 2006

  

User Plane In CDMA Networks Without

  

 

  

 

  

11/979,493

  

Requiring Use of a Mobile Positioning

  

 

  

 

  

Nov. 5, 2007

  

Center (MPC)

  

 

  

 

  

USP 7,966,013

  

 

  

 

  

 

  

June 21, 2011

  

 

11 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

84

  

7,933,615

  

4/26/2011

  

20-948

  

Mobile Originated Interactive Menus

  

 

  

 

  

USP 7,933,615

  

via Short Messaging Services

  

 

  

 

  

April 26, 2011

  

 

  

 

  

 

  

Feb. 27, 2001

  

 

  

 

  

 

  

09/793,089

  

 

  

 

  

 

  

Feb. 27, 2001

  

 

  

 

  

 

  

11/472,308

  

 

  

 

  

 

  

June 22, 2006

  

 

  

 

  

 

  

12/385,113

  

 

  

 

  

 

  

March 31, 2009

  

 

  

 

  

 

  

(CONT of 20-888, which is

  

 

  

 

  

 

  

CONT of 20-443)

  

 

 

 

 

 

 

85

  

8,014,939

  

9/6/2011

  

20-356

  

Point of Interest Spatial Rating Search

  

 

  

 

  

11/947,719

  

 

  

 

  

 

  

Nov. 29, 2007

  

 

  

 

  

 

  

20080076451

  

 

  

 

  

 

  

March 27, 2008

  

 

  

 

  

 

  

USP 8,014,939

  

 

  

 

  

 

  

Sept. 6, 2011

  

.

 

 

 

 

 

86

  

7,991,411

  

8/2/2011

  

20-573

  

Method to Qualify Multimedia Message

  

 

  

 

  

60/568,257

  

Content to Enable Use of a Single

  

 

  

 

  

5/6/2004

  

Internet Address Domain to Send

  

 

  

 

  

10/959,185

  

Messages to Both Short Message

  

 

  

 

  

Oct. 7, 2005

  

Service Centers and Multimedia

  

 

  

 

  

(EPO is 20-823)

  

Message Service Centers

  

 

  

 

  

USP 7,991,411

  

 

  

 

  

 

  

Aug. 2, 2011

  

 

 

 

 

 

 

 

 

 

 

87

  

8,032,166

  

10/4/2011

  

20-228

  

Wireless Network Location-Based

  

 

  

 

  

(CONT of 20-520)

  

Reference Information

  

 

  

 

  

12/929,823

  

 

  

 

  

 

  

Feb. 17, 2011

  

 

  

 

  

 

  

USP 8,032,166

  

 

  

 

  

 

  

Oct. 4, 2011

  

 

 

 

 

 

 

88

  

8,032,112

  

10/4/2011

  

20-685

  

Location Derived Presence Information

  

 

  

 

  

USP 8,032,112

  

(related to MAST)

  

 

  

 

  

Oct 4, 2011

  

 

  

 

  

 

  

60/367,708

  

 

  

 

  

 

  

3/28/2002

  

 

  

 

  

 

  

USP 8,019,532

  

 

  

 

  

 

  

Sept. 13, 2011

  

 

  

 

  

 

  

10/395,217

  

 

  

 

  

 

  

3/25/2003

  

 

  

 

  

 

  

12/007,947

  

 

  

 

  

 

  

Jan. 17, 2008

  

 

  

 

  

 

  

(CONT of 20-495)

  

 

 

 

 

 

 

89

  

8,019,532

  

9/13/2011

  

20-352

  

Method and System for Identifying and

  

 

  

 

  

USP 8,019,532

  

Defining Geofences

  

 

  

 

  

Sept. 13, 2011

  

 

  

 

  

 

  

11/370,794

  

 

  

 

  

 

  

March 7, 2006

  

 

  

 

  

 

  

20060200305

  

 

  

 

  

 

  

Sept. 7, 2006

  

 

12 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

90

  

7,761,095

  

7/20/2010

  

20-598

  

Secure Transmission Over Satellite

  

 

  

 

  

USP 7,761,095

  

Phone Network

  

 

  

 

  

July 20, 2010

  

 

  

 

  

 

  

11/135,397

  

 

  

 

  

 

  

5/24/2005

  

 

  

 

  

 

  

11/008,596

  

 

  

 

  

 

  

Dec. 10,2004

  

 

  

 

  

 

  

60/553,547

  

 

  

 

  

 

  

3/17/2004

  

 

 

 

 

 

 

91

  

7,899,450

  

3/1/2011

  

20-831

  

Cellular Augmented Radar/Laser

  

 

  

 

  

USP 7,899,450

  

Detection Using Local Mobile Network

  

 

  

 

  

March 1, 2011

  

Within Cellular Network (PCT is 20-

  

 

  

 

  

60/777,565

  

630)

  

 

  

 

  

March 1, 2006

  

 

  

 

  

 

  

11/405,579

  

 

  

 

  

 

  

April 18,2006

  

 

 

 

 

 

 

 

 

 

 

92

  

7,894,825

  

2/2/2011

  

20-892

  

Mobile Activity Status Tracker (MAST)

  

 

  

 

  

USP 7,894,825

  

(Network Perspective)

  

 

  

 

  

February 22, 2011

  

 

  

 

  

 

  

60/196,104

  

 

  

 

  

 

  

4/11/2000

  

 

  

 

  

 

  

09/576,022

  

 

  

 

  

 

  

5/23/2000

  

 

  

 

  

 

  

USP 7,110,773

  

 

  

 

  

 

  

Sept. 19, 2006

  

 

  

 

  

 

  

11/490,108

  

 

  

 

  

 

  

July 21, 2006

  

 

  

 

  

 

  

(CONT of 20-430)

  

 

  

 

  

 

  

5/23/2000

  

 

  

 

  

 

  

USP 7,110,773

  

 

 

 

 

 

 

93

  

7,957,751

  

6/7/2011

  

20-954

  

Personal Location Code

  

 

  

 

  

USP 7,957,751

  

 

  

 

  

 

  

June 7, 2011

  

 

  

 

  

 

  

11/462,023

  

 

  

 

  

 

  

August 2, 2006

  

 

  

 

  

 

  

US20080032702A1

  

 

 

 

 

 

 

94

  

8,059,789

  

11/15/2011

  

20-867

  

Automatic Location Identification

  

 

  

 

  

USP 8,059,789

  

(ALI) Unique Pseudo Key (ESPK)

  

 

  

 

  

Nov. 15, 2011

  

 

  

 

  

 

  

60/776,232

  

 

  

 

  

 

  

Feb. 24, 2006

  

 

  

 

  

 

  

11/607,036

  

 

  

 

  

 

  

Dec. 1, 2006

  

 

 

 

 

 

 

95

  

8,050,386

  

11/1/2011

  

20-622

  

Mobile Automatic Location

  

 

  

 

  

USP 8,050,386

  

Identification (ALI) For First

  

 

  

 

  

Nov. 1, 2011

  

Responders

  

 

  

 

  

11/705,101

  

 

  

 

  

 

  

Feb. 12, 2007

  

 

13 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

96

  

8,060,429

  

11/15/2011

  

20-931

  

Prepaid Short Messaging

  

 

  

 

  

USP 8,060,429

  

 

  

 

  

 

  

Nov. 15, 2011

  

 

  

 

  

 

  

12/292,606

  

 

  

 

  

 

  

Nov. 21, 2008

  

 

  

 

  

 

  

(CONT of 20-903, which is

  

 

  

 

  

 

  

CONT of 62-187)

  

 

 

 

 

 

 

 

 

 

 

97

  

8,073,477

  

12/6/2011

  

20-337

  

Short Message Distribution Center

  

 

  

 

  

USP 8,073,477

  

 

  

 

  

 

  

Dec. 6, 2011

  

 

  

 

  

 

  

60/196,097

  

 

  

 

  

 

  

4/11/2000

  

 

  

 

  

 

  

09/832,010

  

 

  

 

  

 

  

4/11/2001

  

 

  

 

  

 

  

(CONT of 20-464)

  

 

  

 

  

 

  

12/805,700

  

 

  

 

  

 

  

Aug. 16, 2010

  

 

 

 

 

 

 

98

  

8,090,856

  

1/3/2012

  

20-547

  

System and Method for Developing

  

 

  

 

  

09/704,535

  

Applications in Wireless and Wireline

  

 

  

 

  

Nov. 3, 2000

  

Environments

 

 

 

 

 

99

  

8,090,341

  

1/3/2012

  

20-832

  

Integrated Services User Port (ISUP)

  

 

  

 

  

60/699,862

  

/Session Initiation Protocol (SIP)

  

 

  

 

  

July 18, 2005

  

Gateway for Unlicensed Mobile Access

  

 

  

 

  

11/487,334

  

 

  

 

  

 

  

July 17, 2006

  

 

 

 

 

 

 

100

  

8,090,941

  

1/3/2012

  

20-300

  

Deployable Secure Communication

  

 

  

 

  

(CONT of 20-522)

  

System

  

 

  

 

  

12/461,570

  

 

  

 

  

 

  

August 17, 2009

  

 

 

 

 

 

 

101

  

8,090,534

  

1/3/2012

  

20-208

  

Method and System for Enabling an Off

  

 

  

 

  

(CONT of 20-351)

  

Board Navigation Solution

  

 

  

 

  

12/926,856

  

 

  

 

  

 

  

Dec. 14, 2010

  

 

 

 

 

 

 

102

  

8,095,663

  

1/10/2012

  

20-936

  

Method and System For Deploying

  

 

  

 

  

12/318,946

  

Content To Wireless Devices

  

 

  

 

  

Jan. 13, 2009

  

 

  

 

  

 

  

(CONT of 20-570)

  

 

 

 

 

 

 

103

  

8,099,238

  

1/17/2012

  

20-673

  

Stateful, Double-Buffered Dynamic

  

 

  

 

  

60/996,373

  

Voice Prompting

  

 

  

 

  

Nov. 14, 2007

  

 

  

 

  

 

  

12/285,978

  

 

  

 

  

 

  

Oct. 17, 2008

  

 

 

 

 

 

 

104

  

8,099,105

  

1/17/2012

  

20-875

  

Device Based Trigger For Location

  

 

  

 

  

60/845,527

  

Push Event

  

 

  

 

  

Sept. 19, 2006

  

 

  

 

  

 

  

11/544,724

  

 

  

 

  

 

  

Oct. 10, 2006

  

 

14 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

 

 

 

 

105

  

8,102,972

 

1/24/2012

  

20-902

 

Emergency Services Selective Router

  

 

 

 

  

61/129,108

 

Interface Translator

  

 

 

 

  

June 5, 2008

 

 

  

 

 

 

  

12/457,274

 

 

  

 

 

 

  

June 5, 2009

 

 

 

 

 

 

 

106

  

8,103,242

 

1/24/2012

  

20-320

 

E911 Call Blocking for Non-Initialized

  

 

 

 

  

12/216,185

 

Wireless Telephone

  

 

 

 

  

July 1, 2008

 

 

  

 

 

 

  

(CIP of 20-826)

 

 

  

 

 

 

  

60/684,554

 

 

  

 

 

 

  

May 26, 2005

 

 

  

 

 

 

  

11/440,084

 

 

  

 

 

 

  

May 25, 2006

 

 

  

 

 

 

  

12/588,569

 

 

  

 

 

 

  

Oct. 20, 2009

 

 

  

 

 

 

  

(CONT of 20-904)

 

 

 

 

 

 

 

107

  

8,116,722

 

2/14/2012

  

20-904

 

E911 Call Blocking For Non-Initialized

  

 

 

 

  

12/216,185

 

Wireless Telephones (CIP of 20-826)

  

 

 

 

  

July 1, 2008

 

 

  

 

 

 

  

60/684,554

 

 

  

 

 

 

  

May 26, 2005

 

 

  

 

 

 

  

11/440,084

 

 

  

 

 

 

  

May 25, 2006

 

 

  

 

 

 

  

(CIP of 20-826)

 

 

 

 

 

 

 

108

  

8,126,889

 

2/28/2012

  

20-497

 

Location Fidelity Adjustment Based on

  

 

 

 

  

10/7/2002

 

Mobile Subscriber Privacy Profile

  

 

 

 

  

60/382,368

 

(“Location and Privacy”)

  

 

 

 

  

5/23/2002

 

 

  

 

 

 

  

10/265,390

 

 

  

 

 

 

  

10/07/2002

 

 

 

 

 

 

 

109

  

8,126,458

 

2/28/2012

  

20-222

 

User Plane Location Based Service

  

 

 

 

  

(CONT of 20-909)

 

Using Message Tunneling to Support

  

 

 

 

  

12/929,727

 

Roaming

  

 

 

 

  

Feb. 11, 2011

 

 

 

 

 

 

 

110

  

8,154,881

 

4/10/2012

  

20-255

 

Radiation-Shielded Semiconductor

  

 

 

 

  

11/939,084

 

Assembly

  

 

 

 

  

Nov. 13, 2007

 

 

  

 

 

 

  

60/865,603

(illegible)

 

 

 

 

 

 

 

111

  

8,150,364

 

4/3/2012

  

20-870B

 

Enhanced E911 Network Access For a

  

 

 

 

  

11/581,454

 

Call Center Using Session Initiation

  

 

 

 

  

Oct. 17, 2006

 

Protocol (SIP) Messaging

  

 

 

 

  

12/588,332

 

 

  

 

 

 

  

Oct. 13, 2009

 

 

  

 

 

 

  

(refiled to remove

 

 

  

 

 

 

  

Dickinson reference)

 

 

15 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

 

 

 

 

112

  

8,150,363

  

4/3/2012

 

20-863

  

Enhanced E911 Network Access For

  

 

  

 

 

Feb. 16, 2006

  

Call Centers

  

 

  

 

 

11/354,861

  

 

 

 

 

 

 

113

  

8,156,068

  

4/10/2012

 

20-914

  

Predictive Ephemeral Points-of-

  

 

  

 

 

12/292,205

  

Interest (PEPOI)

  

 

  

 

 

Nov. 13, 2008

  

 

 

 

 

 

 

114

  

8,155,109

  

4/10/2012

 

20-860

  

SS7 ISUP To SIP Based Call Signaling

  

 

  

 

 

60/788,713

  

Conversion Gateway For Wireless VoIP

  

 

  

 

 

April 4, 2006

  

E911

  

 

  

 

 

11/417,128

  

 

  

 

  

 

 

May 4, 2006

  

 

 

 

 

 

 

115

  

8,149,997

  

4/3/2012

 

20-901

  

Protocol Converting 9-1-1 Emergency

  

 

  

 

 

61/129,007

  

Messaging Center

  

 

  

 

 

May 30, 2008

  

 

  

 

  

 

 

12/453,869

  

 

  

 

  

 

 

May 26, 2009

  

 

 

 

 

 

 

116

  

8,161,553

  

4/17/2012

 

20-207

  

System for Efficiently Handling

  

 

  

 

 

(CONT of 20-562)

  

Cryptographic Messages Containing

  

 

  

 

 

12/926,840

  

Nonce Values In A Wireless

  

 

  

 

 

Dec. 13, 2010

  

Connectionless Environment Without

(illegible)

 

 

 

 

 

117

  

8,175,953

  

5 /8/2012

 

20-284

  

Prepaid Short Messaging

  

 

  

 

 

13/373,193

  

 

  

 

  

 

 

Nov. 7, 2011

  

 

  

 

  

 

 

(CONT of 20-931)

  

 

 

 

 

 

 

118

  

8,175,570

  

5/8/2012

 

20-826

  

E8911 Call Blocking For Non-Initiated

  

 

  

 

 

60/684,554

  

Wireless Telephones

  

 

  

 

 

May 26, 2005

  

 

  

 

  

 

 

11/440,084

  

 

  

 

  

 

 

May 25, 2006

  

 

 

 

 

 

 

119

  

8,185,567

  

5/22/2012

 

20-618

  

Location Aware Content Using

  

 

  

 

 

11/640,860

  

Presence Information Data Formation

  

 

  

 

 

Dec. 19, 2006

  

With Location Object (PIDF-LO)

 

 

 

 

 

120

  

8,200,829

  

6/12/2012

 

20-326

  

System and Method for Re-Directing

  

 

  

 

 

12/659,737

  

Requests From Browsers For

  

 

  

 

 

March 19, 2010

  

Communications Over Non-IP Based

  

 

  

 

 

(CONT of 20-861)

  

Networks

 

 

 

 

 

121

  

8,190,151

  

5/29/2012

 

20-246

  

Roaming Gateway Enabling Location

  

 

  

 

 

13/067,205

  

Based Services (LBS) Roaming For

  

 

  

 

 

May 17, 2011

  

User Plane In CDMA Networks Without

Requiring Use of a Mobile Positioning

(illegible)

 

 

 

 

 

 

 

 

 

122

  

8,195,205

  

6/5/2012

 

20-574

  

Gateway Application to Support Use of

  

 

  

 

 

10/959,187

  

a Single Internet Address Domain for

  

 

  

 

 

October 7, 2004

  

Routing Messages to Multiple

  

 

  

 

 

 

  

Multimedia Message Service Centers

16 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

123

  

8,209,750

  

6/26/2012

 

20-328

  

Enryption of Voice and Data in a Single

  

 

  

 

 

priority 9/15/03

  

Data Stream in a Deployable, Secure

  

 

  

 

 

12/662,477

  

Communication System

  

 

  

 

 

April 20, 2010

  

 

  

 

  

 

 

(illegible)

  

 

 

 

 

 

 

124

  

8,208,461

  

6/26/2012

 

20-859

  

SS7 MAP/Lg+ To SIP Based Call

  

 

  

 

 

11/417,126

  

Signaling Conversion Gateway For

  

 

  

 

 

May 4, 2006

  

Wireless VoIP E911

 

 

 

 

 

125

  

8,185,087

  

5/22/2012

 

20-650

  

Emergency 911 Data Messaging

  

 

  

 

 

12/232,417

  

 

  

 

  

 

 

September 17, 2008

  

 

 

 

 

 

 

126

  

8,208,605

  

6/26/2012

 

20-675

  

Extended Efficient Usage of Emergency

  

 

  

 

 

11/987,048

  

Services Keys

  

 

  

 

 

Nov. 27, 2007

  

 

  

 

  

 

 

(CIP of 20-874)

  

 

 

 

 

 

 

127

  

8,244,802

  

8/14/2012

 

20-335

  

Virtual Location Aware Content Using

  

 

  

 

 

60/766,289

  

Presence Information Data Formation

  

 

  

 

 

Jan. 9, 2006

  

With Location Object (PIDF-LO)

  

 

  

 

 

11/651,051

  

 

  

 

  

 

 

Jan. 9, 2007

  

 

  

 

  

 

 

USP 7,805,483

  

 

  

 

  

 

 

Sept. 28, 2010

  

 

  

 

  

 

 

(CONT of 20-619)

  

 

  

 

  

 

 

12/805,696

  

 

  

 

  

 

 

Aug. 16, 2010

  

 

 

 

 

 

 

128

  

8,244,220

  

8/14/2012

 

20-221

  

Wireless Chat Automatic Status

  

 

  

 

 

(CONT of 20-937)

  

Signaling “Buddy Chat”

  

 

  

 

 

12/929,790

  

 

  

 

  

 

 

Feb. 16, 2011

  

 

 

 

 

 

 

129

  

8,239,669

  

8/7/2012

 

20-534

  

Reach-Back Communications Terminal

  

 

  

 

 

60/553,547

  

With Selectable Networking Options

  

 

  

 

 

Mar 17, 2004

  

(Swiftlink 1400)

  

 

  

 

 

11/008,596

(illegible)

  

 

 

 

 

 

 

130

  

8,228,897

  

7/24/2012

 

20-858

  

SS7 ANSI-41 To SIP Based Call

  

 

  

 

 

60/788,713

  

Signaling Conversion Gateway For

  

 

  

 

 

April 4, 2006

  

Wireless VoIP E911

  

 

  

 

 

11/417,121

  

 

  

 

  

 

 

May 4, 2006

  

 

 

  

 

  

 

 

 

  

 

131

  

8,244,770

  

8/14/2012

 

20-653

  

Image Tile Server

  

 

  

 

 

60/960,358

  

 

  

 

  

 

 

Sept. 26, 2007

  

 

  

 

  

 

 

12/285,002

  

 

  

 

  

 

 

Sept. 26, 2008

  

 

17 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

132

  

8,249,589

  

8/21/2012

 

20-334

  

Mobile Based Area Event Handling

  

 

  

 

 

(CONT of 20-519c)

12/805,201

  

When Currently Does Visited Network

Not Cover Area

  

 

  

 

 

July 19, 2010

  

 

 

 

 

 

 

133

  

8,243,890

  

8/14/2012

 

20-336

  

HTTP-Based MMS User Agent I/F

  

 

  

 

 

60/401,746

  

 

  

 

  

 

 

8/8/2002

  

 

  

 

  

 

 

10/378,901

  

 

  

 

  

 

 

3/5/2003

  

 

  

 

  

 

 

(CONT of 20-514)

  

 

 

 

 

 

 

134

  

8,244,218

  

8/14/2012

 

20-269

  

Intelligent Queue For Information

  

 

  

 

 

(CONT of 20-347)

  

TeleService Messages With

  

 

  

 

 

13/137,748

  

Superceding Updates

  

 

  

 

 

Sept. 9, 2011

  

 

 

 

 

 

 

135

  

8,224,572

  

7/17/2012

 

62716

  

Stateful, Double-Buffered Dynamic

  

 

  

 

 

13/349,999

  

Navigation Voice Prompting

  

 

  

 

 

Jan. 13, 2012

  

 

  

 

  

 

 

(CONT of 20-673)

  

 

 

 

 

 

 

136

  

8,284,784

  

10/9/2012

 

20-668

11/907,506

Oct. 12, 2007

(CONT of 20-574)

  

Gateway Application to Support Use of

a Single Internet Address Domain for

Routing Messages to Multiple

Multimedia Service Centers

 

 

 

 

 

137

  

8,290,505

  

10/16/2012

 

20-899

  

Consequential Location Derived

  

 

  

 

 

60/367,709

  

Information (Consequential Watch)

  

 

  

 

 

3/28/2002

  

 

  

 

  

 

 

10/400,639

  

 

  

 

  

 

 

3/28/2003

  

 

  

 

  

 

 

USP 7,120,450

  

 

 

 

 

 

 

138

  

8,280,466

  

10/2/2012

 

20-576

  

Four Frequency Band Single GSM

  

 

  

 

 

60/553,547

  

Antenna

  

 

  

 

 

3/17/2004

  

 

  

 

  

 

 

11/008,616

  

 

  

 

  

 

 

Dec. 10, 2004

  

 

 

 

 

 

 

 

 

 

 

139

  

8,265,673

  

9/11/2012

 

20-286

  

Short Message Distribution Center

  

 

  

 

 

13/373,840

  

 

  

 

  

 

 

Dec. 2, 2011

  

 

  

 

  

 

 

(CONT of 20-337)

  

 

 

 

 

 

 

140

  

8,260,329

  

9/4/2012

 

20-691

12/073,621

March 7, 2008

  

Short Messaging Service Center Mobile-

Originated to Internet Communications

 

 

 

 

 

141

  

8,295,445

  

10/23/2012

 

20-600

60/843,507

Sept. 11, 2006

11/898,237

(illegible)

  

Automatic Emergency Call Notification

to Pre-Designated Personal Emergency

Contacts (PCT of 20-600)

18 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

142

  

8,301,371

  

10/30/2012

 

20-267

(CONT of 20-356)

  

Point of Interest Spatial Rating Search

Method and System

  

 

  

 

 

13/137,639

  

 

  

 

  

 

 

August 31, 2011

  

 

 

 

 

 

 

143

  

8,295,273

  

10/23/2012

 

20-321

  

Standard Telephone Equipment (STE)

  

 

  

 

 

12/591,234

  

Based Deployable Secure

  

 

  

 

 

Nov. 13, 2009

  

Communication System

  

 

  

 

 

(CONT of 20-525)

  

 

 

 

 

 

 

144

  

8,315,599

  

11/20/2012

 

20-202

  

Location Privacy Selector

  

 

  

 

 

61/344,383

  

 

  

 

  

 

 

July 9, 2010

  

 

  

 

  

 

 

13/067,942

(illegible)

  

 

 

 

 

 

 

145

  

8,301,766

  

10/30/2012

 

20-259

  

A System and Method to Publish

  

 

  

 

 

13/067,778

  

Information from Servers to Remote

  

 

  

 

 

June 27, 2011

  

Monitor Devices

  

 

  

 

 

(CONT of 20-390)

  

 

 

 

 

 

 

146

  

8,336,664

  

12/25/2012

 

20-203

12/926,582

  

Telematics BASIC Mobile Device Safety

Interlock

  

 

  

 

 

Nov. 29, 2010

  

 

 

 

 

 

 

 

 

 

 

147

  

6,329,957

  

12/11/2001

 

6329957

  

Method and Apparatus for Wireless

  

 

  

 

 

 

  

Communications and Receiving

  

 

  

 

 

 

  

Multiple Frequency Bands

  

 

  

 

 

 

  

Simultaneously

 

 

 

 

 

148

  

6,441,793

  

8/27/2002

 

6441793

  

Method and Apparatus for Wireless

  

 

  

 

 

 

  

Communications and Sensing Utilizing

a Non-collimating Lens

 

 

 

 

 

149

  

8,364,170

  

1/29/2013

 

20-227

  

Location Sensitive Messaging

  

 

  

 

 

(CONT of 20-953)

  

 

  

 

  

 

 

12/929,941

  

 

  

 

  

 

 

Feb. 25, 2011

  

 

 

 

 

 

 

150

  

8,364,821

  

1/29/2013

 

62711

  

Method and System For Deploying

  

 

  

 

 

13/345,187

  

Content to Wireless Devices

  

 

  

 

 

Jan. 6, 2012

  

 

  

 

  

 

 

(CONT of 20-936)

  

 

 

 

 

 

 

151

  

8,369,316

  

2/5/2013

 

20-231

(CONT of 20-900)

12/929,953

Feb. 28, 2011

  

Wireless Emergency Services Protocols

Translator Between ANSI-41 VoIP and

Emergency Services Protocols

 

 

 

 

 

152

  

8,370,435

  

2/5/2013

 

20-566

09/494,553

Jan. 31, 2000

  

System and Method for Servers to Send

Alerts to Connectionless Devices

  

 

  

 

 

09/723,285 (CIP)

  

 

  

 

  

 

 

Oct. 24, 2000

  

 

  

 

  

 

 

09/723,285 (CIP)

  

 

  

 

  

 

 

Nov. 28, 2000

  

 

19 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

153

  

8,379,381

  

2/19/2013

 

20-279

  

Rugged Solid State Hard Drive With

  

 

  

 

 

12/930,106

  

Silicone Gel Damping

  

 

  

 

 

Dec. 27, 2010

  

 

 

 

 

 

 

154

  

8,396,658

  

3/12/2013

 

20-616

  

Probabilistic Reverse Geocoding

  

 

  

 

 

61/136,805

  

 

  

 

  

 

 

Oct. 6, 2008

  

 

  

 

  

 

 

12/588,143

(illegible)

  

 

 

 

 

 

 

155

  

8,385,881

  

2/26/2013

 

20-235

  

Solutions for VoIP 911 Location

  

 

  

 

 

(CONT of 20-638)

  

Services

  

 

  

 

 

13/064,203

  

 

  

 

  

 

 

March 10, 2011

  

 

 

 

 

 

 

 

 

 

 

156

  

8,390,480

  

3/5/2013

 

40005

13/459,880

April 30, 2012

(CONT of 20-219)

  

Method and System for Sharing and

Retrieving Spatial Related Information

 

 

 

 

 

157

  

8,406,728

  

3/26/2013

 

62742

April 2, 2012

13/437,213

(CONT of 20-863)

  

Enhanced E911 Network Access for

Call Centers

 

 

 

 

 

158

  

8,428,619

  

4/23/2013

 

40003

13/453,648

April 23, 2012

(CONT of 20-243)

  

Personal Location Code

 

 

 

 

 

159

  

8,428,869

  

4/23/2013

 

20-697

61/064,985

April 7, 2008

12/155,822

(illegible)

  

Context Enabled Address Selection

 

 

 

 

 

160

  

8,429,303

  

4/23/2013

 

20-329

priority 10/16/01

12/662,823

May 5, 2010

(illegible)

  

Run-Time Engine Implemented on a

Computing Device Allowing

Synchronization of Records During

Application Execution

 

 

 

 

 

161

  

8,489,064

  

7/16/2013

 

62710

13/341,461

Dec. 30, 2011

(CONT of 20-832)

  

Integrated Services User Part

(ISUP)/Session Initiation Protocol

(SIP) Gateway for Unlicensed

Mobile Access (UMA) Emergency Services Call

(illegible)

 

 

 

 

 

162

  

8,515,414

  

8/20/2013

 

20-220

(CONT of 20-831)

12/929,502

Jan. 28, 2011

  

Cellular Augmented Radar/Laser

Detection Using Local Mobile Network

Within Cellular Network

 

 

 

 

 

163

  

8,516,043

  

8/20/2013

 

40028

13/547,183

July 12, 2012

(CONT of 20-335)

  

Geospatially Located Network Content

20 of 21

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

US Patents Not Mapped to TCS Products

 

Count

  

Patent Number

  

Issue
Date

  

APPL. NO./FILING DATE

  

TITLE

 

 

 

 

 

164

  

8,521,422

  

8/27/2013

 

40031

13/549,902

July 16, 2012

(CONT of 62716)

  

Stateful, Double-Buffered Dynamic

Navigation Voice Prompting

 

 

 

 

 

165

  

8,509,412

  

8/13/2013

 

20-287

13/373,841

Dec. 2, 2011

(CONT of 20-357)

  

System and Method for Providing

Routing, Mapping, and Relative

Position Information to Users of a

Communication Network

 

 

 

 

 

166

  

8,525,681

  

9/3/2013

 

20-919

61/136,918

Oct. 14, 2008

12/588,330

Oct. 13, 2009

  

Location Based Proximity Alert (“Geo

Proximity”)

 

 

 

 

 

 

 

 

 

167

  

8,532,266

  

9/10/2013

 

20-874

60/797,359

May 4, 2006

  

Efficient Usage of Emergency Services

Keys

  

 

  

 

 

11/797,445

  

 

  

 

  

 

 

May 3, 2007

  

 

 

 

 

 

 

168

  

8,532,277

  

9/10/2013

 

20-275

13/200,821

  

Location Derived Presence Information

  

 

  

 

 

Oct. 3, 2011

  

 

  

 

  

 

 

(CONT of 20-685)

  

 

 

 

 

 

 

169

  

8,533,853

  

9/10/2013

 

20-256

  

Location Sensitive Solid State Drive

  

 

  

 

 

61/186,766

  

 

  

 

  

 

 

June 12, 2009

  

 

  

 

  

 

 

12/814,180

  

 

  

 

  

 

 

June 11, 2010

  

 

 

 

 

 

 

170

  

8,467,805

  

6/18/2013

 

AND01 120

12/437,969

  

System and Method for

Determining A

Reference Location Using Cell Table Data

Mining

 

 

 

 

 

171

  

8,542,660

  

9/24/2013

 

62726

  

Intelligent Delivery Agent for Short

  

 

  

 

 

13/356,735

  

Message Distribution Center

  

 

  

 

 

Jan. 24, 2012

  

 

  

 

  

 

 

(CONT of 20-210)

  

 

 

 

 

21 of 21

--------------------------------------------------------------------------------

 

EXHIBIT B

Schedule 7.5(h)

 

 

 

B-1

--------------------------------------------------------------------------------

 

TeleCommunication Systems, Inc.

Core Patents

 

Count

 

Patent
Number

 

Issue
Date

 

Core
Patent

 

Patent Marked
Products

 

APPL. NO./FILING DATE

 

TITLE

1

  

7,228,333

  

6/5/2007

  

CORE

  

Message

  

20-465

  

Wireless Internet Gateway

  

 

  

 

  

 

  

Distribution Center

  

60/199,367

  

(CONT as 20-626)

  

 

  

 

  

 

  

(MDC); smsExpress

  

4/25/2000

  

(DIV is 20-627)

  

 

  

 

  

 

  

Mobile Broadband

  

09/630,762

  

 

  

 

  

 

  

 

  

Delivery; Wireless

  

8/2/2000

  

 

  

 

  

 

  

 

  

Intelligent Gateway

  

USP 7,228,333

  

 

  

 

  

 

  

 

  

(WIG)

  

June 5, 2007

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

  

7,548,158

  

6/16/2009

  

CORE

  

Messaging Demo

  

20-841

  

First Responder Wireless Emergency

  

 

  

 

  

 

  

Vehicle

  

60/706,050

  

Alerting with Automatic Callback and

  

 

  

 

  

 

  

 

  

Aug. 8, 2005

  

Location Triggering (PCT filed as 20-

  

 

  

 

  

 

  

 

  

11/346.163

  

893)

  

 

  

 

  

 

  

 

  

Feb. 3, 2006

  

 

  

 

  

 

  

 

  

 

  

USP 7,548,158

  

 

  

 

  

 

  

 

  

 

  

June 16, 2009

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

  

7,082,365

  

7/25/2006

  

CORE

  

Atlasbook Navigator;

  

10/222,450

  

Point of Interest Spatial Rating Search

  

 

  

 

  

 

  

Family Locator;

  

Aug. 16, 2002

  

Method and System

  

 

  

 

  

 

  

Gokivo Navigator;

  

USP 7,082,365

  

 

  

 

  

 

  

 

  

NavBuilder;

  

July 25, 2006

  

 

  

 

  

 

  

 

  

Navigation &

  

 

  

 

  

 

  

 

  

 

  

Telematics;

  

 

  

 

  

 

  

 

  

 

  

Workforce Locator

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

  

7,256,711

  

8/14/2007

  

CORE

  

Workforce Locator

  

10/781,087

  

Method and System for Saving and

  

 

  

 

  

 

  

 

  

Feb. 17, 2004

  

Retrieving Spatial Related Information

  

 

  

 

  

 

  

 

  

USP 7,256,711

  

 

  

 

  

 

  

 

  

 

  

Aug. 14, 2007

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

  

7,333,820

  

2/19/2008

  

CORE

  

Secure the Edge;

  

10/194, 518

  

Method and Apparatus for

  

 

  

 

  

 

  

Workforce Locator;

  

July 11, 2002

  

Synchronizing WLAN in a Multi-Mode

  

 

  

 

  

 

  

Xypoint Location

  

USP 7,333,820

  

Radio System

  

 

  

 

  

 

  

Services Gateway

  

Feb. 19, 2008

  

 

  

 

  

 

  

 

  

(XLSG)

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

  

7,565,155

  

7/21/2009

  

CORE

  

Workforce Locator

  

10/410,740

  

Method and System for Dynamic

  

 

  

 

  

 

  

 

  

April 10, 2003

  

Estimation and Predictive Route

  

 

  

 

  

 

  

 

  

USP 7,565,155

  

Generation

  

 

  

 

  

 

  

 

  

July 21, 2009

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

  

7,626,951

  

12/1/2009

  

CORE

  

 

  

20-852

  

Voice Over Internet Protocol(VoIP)

  

 

  

 

  

 

  

 

  

60/723,960

  

Location Based Conferencing

  

 

  

 

  

 

  

 

  

Oct. 6, 2005

  

 

  

 

  

 

  

 

  

 

  

11/503,908

  

 

  

 

  

 

  

 

  

 

  

Aug. 15, 2006

  

 

  

 

  

 

  

 

  

 

  

(PCT is 20-607)

  

 

  

 

  

 

  

 

  

 

  

USP 7,626,951

  

 

  

 

  

 

  

 

  

 

  

Dec. 1, 2009

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

  

7,737,868

  

6/15/2010

  

CORE

  

Workforce Locator

  

20-354

  

Method and System for Saving and

  

 

  

 

  

 

  

 

  

11/824,911

  

Retrieving Spatial Related Information

  

 

  

 

  

 

  

 

  

July 3, 2007

  

 

  

 

  

 

  

 

  

 

  

USP 7,737,868

  

 

  

 

  

 

  

 

  

 

  

June 15, 2010

  

 

  

 

  

 

  

 

  

 

  

(CONT = 20-392)

  

 

Page 1

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

Core Patents

 

Count

 

Patent
Number

 

Issue
Date

 

Core
Patent

 

Patent Marked
Products

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

9

  

7,912,446

  

3/22/2011

  

CORE

  

GMLC; Location

  

20-638

  

Solutions for VoIP 911 Location

  

 

  

 

  

 

  

Agent; LivewirE911;

  

60/555,305

  

Services

  

 

  

 

  

 

  

NavBuilderInside

  

March 23, 2004

  

 

  

 

  

 

  

 

  

(NBI); TRC; Voice

  

10/836,330

  

 

  

 

  

 

  

 

  

over LTE 911

  

May 3, 2004

  

 

  

 

  

 

  

 

  

(VoLTE911); VoIP

  

USP 7,912,446

  

 

  

 

  

 

  

 

  

Verify

  

March 22, 2011

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

  

7,881,730

  

2/1/2011

  

CORE

  

Workforce Locator

  

20-360

  

Method and System for Dynamic

  

 

  

 

  

 

  

 

  

12/484,091

  

Estimation and Predictive Route

  

 

  

 

  

 

  

 

  

June 12, 2009

  

Generation

  

 

  

 

  

 

  

 

  

20090287407

  

 

  

 

  

 

  

 

  

 

  

USP 7,881,730

  

 

  

 

  

 

  

 

  

 

  

Feb. 1, 2011

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

  

7,903,001

  

3/8/2011

  

CORE

  

Workforce Locator

  

20-392

  

Method and System for Saving and

  

 

  

 

  

 

  

 

  

USP 7,903,100

  

Retrieving Spatial Related Information

  

 

  

 

  

 

  

 

  

March 8, 2011

  

 

  

 

  

 

  

 

  

 

  

priority 2/14/03

  

 

  

 

  

 

  

 

  

 

  

12/662,824

  

 

  

 

  

 

  

 

  

 

  

May 5, 2010

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

  

7,974,235

  

7/7/2011

  

CORE

  

Xypoint Secure User

  

20-614

  

Secure Location Session Manager

  

 

  

 

  

 

  

Plane Location

  

60/858,337

  

 

  

 

  

 

  

 

  

Server (SUPL)

  

Nov. 13, 2006

  

 

  

 

  

 

  

 

  

 

  

11/709,058

  

 

  

 

  

 

  

 

  

 

  

Feb. 22, 2007

  

 

  

 

  

 

  

 

  

 

  

(PCT is 20-672)

  

 

  

 

  

 

  

 

  

 

  

USP 7,974,235

  

 

  

 

  

 

  

 

  

 

  

July 5, 2011

  

 

  

 

  

 

  

 

  

 

  

(CONT = 20-253)

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

  

7,949,773

  

5/24/2011

  

CORE

  

Message

  

20-626

  

Wireless Internet Gateway

  

 

  

 

  

 

  

Distribution Center

  

USP 7,949,773

  

 

  

 

  

 

  

 

  

(MDC); smsExpress

  

May 24, 2011

  

 

  

 

  

 

  

 

  

Mobile Broadband

  

11/700,894

  

 

  

 

  

 

  

 

  

Delivery; Wireless

  

Feb. 1, 2007

  

 

  

 

  

 

  

 

  

Intelligent Gateway

  

60/199,367

  

 

  

 

  

 

  

 

  

(WIG); Xypoint

  

4/25/2000

  

 

  

 

  

 

  

 

  

Intelligent Router

  

09/630,762

  

 

  

 

  

 

  

 

  

(XIR)

  

8/2/2000

  

 

  

 

  

 

  

 

  

 

  

(CONT of 20-465)

  

 

 

 

 

 

 

 

 

14

  

8,019,581

  

9/13/2011

  

CORE

  

Workforce Locator

  

20-358

  

System and Method for Providing

  

 

  

 

  

 

  

 

  

USP 8,019,581

  

Routing, Mapping, and Relative

  

 

  

 

  

 

  

 

  

Sept. 13, 2011

  

Position Information to Users of a

  

 

  

 

  

 

  

 

  

11/968,635

  

Communication Network

  

 

  

 

  

 

  

 

  

Jan. 2, 2008

  

 

  

 

  

 

  

 

  

 

  

20080188246

  

 

  

 

  

 

  

 

  

 

  

Aug. 7, 2008

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

  

8,019,368

  

9/13/2011

  

CORE

  

Message Notification

  

20-347

  

Intelligent Queue for Information

  

 

  

 

  

 

  

Center

  

USP 8,019,368

  

Teleservice Messages with

  

 

  

 

  

 

  

 

  

Sept. 13, 2011

  

Superceding Updates

  

 

  

 

  

 

  

 

  

(CONT of 20-575)

  

 

  

 

  

 

  

 

  

 

  

12/926,122

  

 

  

 

  

 

  

 

  

 

  

Oct. 27, 2010

  

 

Page 2

--------------------------------------------------------------------------------

TeleCommunication Systems, Inc.

Core Patents

 

Count

 

Patent
Number

 

Issue
Date

 

Core
Patent

 

Patent Marked
Products

 

APPL. NO./FILING DATE

 

TITLE

 

 

 

 

 

 

 

 

 

 

 

 

 

16

  

8,068,587

  

11/29/2011

  

CORE

  

LivewirE911;

  

20-907

  

Nationwide Table Routing of Voice

  

 

  

 

  

 

  

Wireless E-911

  

USP 8,068,587

  

Over Internet Protocol (VoIP)

  

 

  

 

  

 

  

 

  

Nov. 29, 2011

  

Emergency Calls

  

 

  

 

  

 

  

 

  

61/136,255

  

 

  

 

  

 

  

 

  

 

  

August 22, 2008

  

 

  

 

  

 

  

 

  

 

  

12/461,702

  

 

  

 

  

 

  

 

  

 

  

August 21, 2009

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

  

8,107,608

  

1/31/2012

  

CORE

  

Workforce Locator;

  

20-357

  

System and Method for Providing

  

 

  

 

  

 

  

Xypoint Location

  

USP 8,107,608

  

Routing, Mapping, and Relative

  

 

  

 

  

 

  

Services Gateway

  

Jan. 31, 2012

  

Position Information to Users of a

  

 

  

 

  

 

  

(XLSG)

  

11/968,630

  

Communication Network

  

 

  

 

  

 

  

 

  

Jan. 2, 2008

  

 

  

 

  

 

  

 

  

 

  

20080170679

  

 

  

 

  

 

  

 

  

 

  

July 17, 2008

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

  

8,095,152

  

1/10/2012

  

CORE

  

Workforce Locator

  

20-218

  

Method and System for Dynamic

  

 

  

 

  

 

  

 

  

(CONT of 20-360)

  

Estimation and Predictive Route

  

 

  

 

  

 

  

 

  

12/929,458

  

Generation

  

 

  

 

  

 

  

 

  

Jan. 26, 2011

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

  

8,102,252

  

1/24/2012

  

CORE

  

Messaging Demo

  

20-985

  

First Responder Wireless Emergency

  

 

  

 

  

 

  

Vehicle

  

12/453,330

  

Alerting With Automatic Callback and

  

 

  

 

  

 

  

 

  

May 7, 2009

  

Location Triggering

  

 

  

 

  

 

  

 

  

(CONT of 20-841)

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

  

8,169,343

  

5/1/2012

  

CORE

  

Workforce Locator

  

20-219

  

Method and System for Saving and

  

 

  

 

  

 

  

 

  

12/929,476

  

Retrieving Spatial Related Information

  

 

  

 

  

 

  

 

  

Jan. 27, 2011

  

 

  

 

  

 

  

 

  

 

  

(DIV of 20-392)

  

 

 

 

 

Page 3

--------------------------------------------------------------------------------

 

EXHIBIT C

Form of Compliance Certificate

 

 

 

C-1

--------------------------------------------------------------------------------

 

EXHIBIT C TO AMENDMENT NO. 2 TO CREDIT AGREEMENT

EXHIBIT B

FORM OF

COMPLIANCE CERTIFICATE

TELECOMMUNICATION SYSTEMS, INC.

SOLVERN INNOVATIONS, INC.

NETWORKS IN MOTION, INC.

MICRODATA GIS, INC.

MICRODATA, LLC

NEXTGEN COMMUNICATIONS, INC.

Date:                                  , 20            

This Compliance Certificate is delivered pursuant to Section 6.2(b) of that
certain Credit Agreement, dated as of June 25, 2013, among TELECOMMUNICATION
SYSTEMS, INC., a Maryland corporation (“TCS”), SOLVERN INNOVATIONS, INC., a
Maryland corporation (“Solvern”), NETWORKS IN MOTION, INC., a Delaware
corporation (“NIM”), MICRODATA GIS, INC., a Vermont Corporation (“microDATA
GIS”), MICRODATA, LLC, a Maryland limited liability company (“microDATA LLC”),
and NEXTGEN COMMUNICATIONS, INC., a Maryland corporation (“NextGen,” and
together with TCS, Solvern, NIM, microDATA GIS and microDATA LLC, jointly and
severally, individually and collectively, referred to as the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to thereto as lenders (each a “Lender” and collectively, the “Lenders”),
SILICON VALLEY BANK, as the Issuing Lender and the Swingline Lender, and SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) as amended by Amendment
No. 1 to Credit Agreement dated as of July 29, 2013 and Amendment No. 2 to
Credit Agreement dated as of February     , 2014 (as amended, restated, amended
and restated, supplemented, restructured or otherwise modified from time to
time, the “Credit Agreement”). Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

1.I have reviewed and am familiar with the contents of this Compliance
Certificate.

2.I have reviewed the terms of the Credit Agreement and the other Loan Documents
and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Borrower and their respective
Subsidiaries during the accounting period covered by the financial statements
attached hereto as Attachment 1 (the “Financial Statements”). Except as set
forth on Attachment 2, such review did not disclose the existence during or at
the end of the accounting period covered by the Financial Statements, and I have
no knowledge of the existence as of the date of this Compliance Certificate, of
any condition or event which constitutes a Default or an Event of Default.

3.Attached hereto as Attachment 3 are the computations showing compliance with
the covenants set forth in Section 7.1 of the Credit Agreement.

4.[To the extent not previously disclosed to the Administrative Agent, the
following is a description of any change in the jurisdiction of organization of
any Loan Party:]

5.[To the extent not previously disclosed to the Administrative Agent, a list of
any registered patents, registered trademarks or registered copyrights issued to
or acquired by any Loan Party since [the Closing Date] [the date of the most
recent report delivered] is as follows:]

[Remainder of page intentionally left blank; signature page follows]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

TELECOMMUNICATION SYSTEMS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

 

Exhibit B

--------------------------------------------------------------------------------

 

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

 

 

Attachment 1 to Exhibit B

--------------------------------------------------------------------------------

 

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

 

 

Attachment 2 to Exhibit B

--------------------------------------------------------------------------------

 

Attachment 3

to Compliance Certificate

 

I.     

Section 7.1(a) — Consolidated Fixed Charge Coverage Ratio

  

 

 

 

 

 

A.

  

Consolidated EBITDA for the Subject Period:

  

 

 

 

 

 

 

  

(“Subject Period” means the four fiscal quarter period ending on the statement
date)

  

 

 

 

 

 

 

 

  

1.

  

Consolidated Net Income for the Subject Period:

$

 

 

 

 

 

 

 

 

  

2.

  

Consolidated Interest Expense for the Subject Period:

$

 

 

 

 

 

 

 

 

  

3.

  

Amortization of non-cash deferred financing fees for the Subject Period:

$

 

 

 

 

 

 

 

 

  

4.

  

Provision for income taxes for the Subject Period:

$

 

 

 

 

 

 

 

 

  

5.

  

Depreciation expenses for the Subject Period:

$

 

 

 

 

 

 

 

 

  

6.

  

Amortization of capitalized software development costs for the Subject Period:

$

 

 

 

 

 

 

 

 

  

7.

  

Amortization of acquired intangible assets for the Subject Period:

$

 

 

 

 

 

 

 

 

  

8.

  

Impairment of goodwill and long-lived assets, if applicable, for the Subject
Period:

$

 

 

 

 

 

 

 

 

  

9.

  

Stock compensation expense and other non-cash items reducing Consolidated Net
Income during the Subject Period approved by the Administrative Agent:

$

 

 

 

 

 

 

 

 

  

10.

  

Cash spent on capitalized software development expenses that in conformity with
GAAP are so reported on the consolidated statement of cash flows of the Borrower
and its consolidated Subsidiaries for the Subject Period

$

 

 

 

 

 

 

 

 

  

11.

  

Consolidated EBITDA for the Subject Period (Lines
I.A.1+I.A.2+I.A.3+I.A.4+I.A.5+I.A.6+I.A.7+I.A.8+ I.A.9 minus I.A.10):

$

 

 

 

 

 

 

B.

  

Portion of taxes based on income paid by the Borrower and its Subsidiaries in
cash (net of any cash refunds received) and dividends paid in cash during the
Subject Period:

$

 

 

 

 

 

 

C.

  

Consolidated Capital Expenditures (other than to the extent funded with the
proceeds of Capital Lease Obligations) for the Subject Period:

$

 

 

 

 

 

 

 

 

D.

 

Consolidated Fixed Charges for the Subject Period1:

 

 

 

 

 

 

 

 

 

  

1.

  

Consolidated Interest Expense for the Subject Period:

$

 

 

 

 

 

 

 

 

  

2.

  

Scheduled payments made during the Subject Period by the Borrower and its
consolidated Subsidiaries on account of principal of Indebtedness of the
Borrower and its Subsidiaries

$

 

 

 

 

 

 

 

 

  

3.

  

microData Subordinated Notes scheduled payments for the Subject Period

$

 

 

 

 

 

 

 

 

  

4.

  

Consolidated Fixed Charges for the Subject Period (Lines I.D.1+I.D.2 -I.D.3)
(without duplication):

$

 

 

 

 

 

 

 

E.

 

Consolidated Fixed Charge Coverage Ratio for the Subject Period (ratio of Lines
(I.A.11 minus I.B minus I.C) to I.D.4):

 

                to  1

 

Fiscal Quarter Ending

  

Consolidated Fixed Charge

Coverage Ratio

 

 

 

September 30, 2013, December 31,

  

1.15:1.00

2013, March 31, 2014, June 30, 2014 and September 30, 2014

  

 

 

 

December 31, 2014 and each fiscal

  

1.25:1.00

quarter ending thereafter

  

 

Covenant compliance:            Yes  ¨            No   ¨

 

1

To the extent a Subject Period of four fiscal quarters has not elapsed since the
Closing Date, such amounts shall be annualized

Attachment 3 to Exhibit B

--------------------------------------------------------------------------------

 

 

II.   

Section 7.1(b) — Consolidated Senior Leverage Ratio

  

 

 

 

 

 

 

A.

  

Consolidated Senior Indebtedness as of the Statement Date:

  

 

 

 

 

 

 

 

 

 

  

 

  

1.

  

Term Loans (giving pro forma effect as if the Delayed Draw Term Loans had been
fully drawn)

$

 

 

 

 

 

 

 

 

 

  

 

  

2.

  

Less the amount of any principal amortization of the Delayed Draw Term Loans
made after the funding thereof (expressed as a negative number)

$

 

 

 

 

 

 

 

 

 

  

 

  

3.

  

Less the amount of cash repayments, purchases or redemptions of the 2014
Convertible Unsecured Notes made by the Loan Parties after the Closing Date
pursuant to Section 7.6(i) that were not contemporaneously (or within five (5)
Business Days) refinanced with the proceeds of the 2014 Note Refinancing Delayed
Draw Term Loans) (expressed as a negative number)

$

 

 

 

 

 

 

 

 

 

  

 

  

4.

  

Capitalized Lease Obligations

$

 

 

 

 

 

 

 

 

 

  

 

  

5.

  

Total Consolidated Senior Indebtedness as of the Statement Date (sum of Lines
II.A.1+II.A.2+II.A.3+II.A.4):

$

 

 

 

 

 

 

 

B.

  

Consolidated EBITDA for the Subject Period (Line I.A.11):

$

 

 

 

 

 

 

 

C.

  

Consolidated Leverage Ratio (ratio of Line II.A.5 to Line II.B):

  

                  to 1

 

Four Fiscal Quarter

Period Ending

  

Maximum Consolidated
Senior Leverage Ratio

9/30/2013

  

3.50x

12/31/2013

  

3.50x

3/31/2014

  

3.50x

6/30/2014

  

3.50x

9/30/2014

  

3.50x

12/31/2014

  

3.25x

3/31/2015

  

3.25x

6/30/2015

  

3.00x

9/30/2015

  

2.75x

12/31/2015

  

2.50x

3/31/2016 and each fiscal

quarter ending thereafter

  

2.00x

Covenant compliance:            Yes  ¨            No   ¨

 

III. 

Section 7.1(c) — Liquidity

  

 

 

 

 

 

 

 

[To be completed only for the period specified in Section 7.1(c)]

  

 

 

 

 

 

 

 

A.

 

Unrestricted Cash on deposit in accounts maintained with any Lender and its
Affiliates as of the Statement Date:

$

 

 

 

 

 

 

 

 

B.

 

Cash Equivalents on deposit in accounts maintained with any Lender and its
Affiliates as of the Statement Date:

$

 

 

 

 

 

 

 

 

C.

 

Sum of Line III.A and III.B:

$

 

 

 

 

 

 

 

 

Minimum required:

  

The sum of

(i)

$35,000,000

plus (ii) the

sum of the

Revolving

Extensions of

Credit of all

Lenders then

outstanding.

 

 

 

 

 

Covenant compliance:            Yes   ¨            No  ¨

  

 

 

 

 

Attachment 3 to Exhibit B

--------------------------------------------------------------------------------

 

EXHIBIT D

Investment Policy

 

 

 

D-1

--------------------------------------------------------------------------------

 

logo [g201403042051531291315.jpg]

INVESTMENT POLICY

June 2010

OBJECTIVES

The company’s primary objectives when investing excess cash:

·

Preservation of principal.

·

Liquidity.

·

High level of current income.

The Company’s Controller will review the Company’s cash flow requirements and
determine the amount of daily liquidity required for working capital. Funds not
required for working capital will be invested in a managed portfolio of fixed
income securities within the guidelines set forth below.

INVESTMENT GUIDELINES

1.

Approved Instruments

The funds will be invested only in fixed income instruments denominated and
payable in U.S. dollars. The following investments are considered appropriate:

—

Obligations of the U.S. government and its agencies

—

Obligations of States and Municipalities

—

Money market instruments; repurchase agreements, commercial paper, certificates
of deposit, bankers’ acceptances, Eurodollar certificates of deposit, and money
market funds

—

Corporate bonds, including Eurodollar issues of U.S. corporations, and U.S.
dollar denominated issues of foreign corporations

—

Floating rate securities without interest rate caps

—

Asset-Backed Securities (ABS)

—

Collateralized Mortgage Obligations (CMOs) issued and guaranteed by U.S
government-guaranteed Agencies

2.

Credit Quality

Individual holdings of commercial paper must be rated A-2/P-2, or better by
Standard and Poor’s Corporation and Moody’s Investor Services at the time of
purchase.

Securities of Issuers with a long-term credit rating must be rated at least Baa
by Moody’s or BBB by Standard & Poor’s. Asset-backed or municipal securities
should be rated at least AA.

The following portfolio concentration limits will be observed:

50% - AAA Asset-Backed Securities and Collateralized Mortgage Obligations

25% - BBB Corporate Securities, A2 Commercial Paper, A2 Municipal Securities,
Eurodollar time deposits and Yankee CDs, and AA Asset-Backed Securities.

Securities, which are downgraded by the above rating services, may be held with
approval of the Chief Financial Officer. A notification of the downgrade and
recommended action should be sent to the Chief Financial Officer within 2 days
of the downgrade event.

Repurchase agreements will be 102% collateralized with securities issued by the
U.S. government or its agencies.

3.

Diversification

Securities of a single issuer valued at cost at the time of purchase, should not
exceed 10% of the market value of the portfolio or $1 million, whichever is
greater.

 

--------------------------------------------------------------------------------

 

For purposes of this diversification restriction, securities of a parent company
and its subsidiaries will be combined except for captive finance companies. Such
captives will be included with their parent company only if their primary
purpose is to finance the parent’s business.

Securities issued by the U.S. Treasury and U.S. Government Agencies are
specifically exempted from these restrictions.

4.

Marketability/Liquidity

Issue size should normally be greater than $50 million for corporate bonds,
although exceptions are permissible with prior approval of the Chief Financial
Officer. No single position in any issue will equal more than 10% of that issue.

5.

Maturity/Portfolio Duration

The final maturity of each security within the portfolio shall not exceed 36
months. In the case of securities with regularly scheduled principal repayments
(i.e., asset-backed securities), the average life of the security shall be
within 24 months. The weighted average maturity of the portfolio will not exceed
18 months.

For the purposes of this restriction, securities that have periodic interest
rate reset features, such as floating rate notes, the final maturity will be
deemed to be equal to the reset period.

6.

Performance Measurement

The investment manager will meet with the Chief Financial Officer or a designee
no less than annually and will be available for regular telephone contact.
Investment performance for the portfolio will be measured against the Merrill
Lynch Government/Corporate Bond Index (1-3 years).

On a monthly basis, the investment manager will provide statements of
transactions and market valuation of portfolio assets including, on a security
by security basis:

—

Investment Policy Compliance Reporting

—

Interest accrual and amortization/accretion reporting

—

FAS115 and FAS95 compliant investment reporting

—

Unrealized gain/loss summaries

—

Yield to maturity on cost and market & weighted average maturity

The Investment Manager must be able to claim compliance with the CFA Institute’s
Global Investment Performance Standards (GIPS®) and provide an independent
verification of that compliance within one year of service.

 

Jon Pilon

 

1-24-2014

<Authorized Signature>

 

Date

 

 

 